            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 1 of 91




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 SAS INTERNATIONAL, LTD.,

                                                       Case No.:
                           Plaintiffs,

                 vs.

 GENERAL STAR INDEMNITY
 COMPANY,

                           Defendant.


                                         NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, General Star Indemnity Company

(“General Star”) hereby removes to this Court the proceeding commenced by Plaintiff SAS

International, Ltd. (“SAS”) in the Superior Court for the County of Bristol of the Commonwealth

of Massachusetts. In support of this Notice of Removal, General Star states on knowledge,

information, and belief:

                                         BRIEF BACKGROUND

       1.       SAS operates “a real estate business in Fall River, Massachusetts.” See Compl. ¶

8. (Exhibit A.) SAS alleges that it suffered commercial property loss due to the COVID-19

pandemic and claims that this loss should be covered under a commercial property insurance

policy issued by General Star to SAS. See General Star Policy (Exhibit B).

       2.       SAS states that “[o]ver the last several months, it is likely that customers,

employees, and/or other visitors to the insured properties were infected with COVID-19 and

thereby infected the insured properties with the virus. COVID-19 is a physical substance, that it

lives on and is active on inert physical surfaces and is emitted into the air. The presence of COVID-

                                                 1
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 2 of 91




19 renders physical property in their vicinity unsafe and unusable, and SAS and its tenants were

forced to suspend or reduce business at the covered premises.” Id. ¶¶ 16-17.

          3.       SAS further states that “in response to the COVID-19 pandemic, civil authorities

in Massachusetts issued orders requiring the suspension of business at various establishments,

including SAS’s premises (the “Governmental Orders”)...           The Governmental Orders have

required and continue to require SAS to cease and/or significantly reduce operations at, and have

prohibited and continue to prohibit access to, its premises.” Id. ¶¶ 18-19.

          4.       SAS notified General Star of its claimed loss “[o]n or about July 20, 2020” and

“provided all details surrounding the loss” on August 25, 2020. Id. ¶ 20.

          5.       General Star sent SAS a letter dated September 3, 2020 wherein “General Star,

through counsel, ‘tentatively concluded’ that SAS’s claims are not covered under the Policy.” Id.

¶ 21 (Exhibit C).

          6.       In its September 3, 2020 coverage letter, General Star denied coverage under the

Building and Personal Property Coverage Form and the Business Income (and Extra Expense)

Coverage Form. General Star also stated that there was no Civil Authority or so-called “sue and

labor” coverage available. General Star noted that, among other things, SAS had failed to show

“direct physical loss of or damage to” property, which is a prerequisite for coverage under the

Policy.

          7.       SAS disagrees with General Star’s coverage position set forth in General Star’s

September 3, 2020 letter. Compl. ¶ 22. This lawsuit followed.




                                                   2
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 3 of 91




                                    REMOVAL IS TIMELY

       8.       This Notice of Removal has been timely filed. Plaintiff SAS brought this action

against Defendant General Star in the Superior Court for the County of Bristol of the

Commonwealth of Massachusetts by filing a Complaint dated September 11, 2020, which was

docketed as Case No. 2073CV00608 (the “Complaint”).

       9.       General Star first received a copy of the Complaint on September 15, 2020.

General Star has not been served but has accepted service.

       10.      This Notice of Removal has been filed with this Court within thirty (30) days of

General Star’s receipt of the complaint on September 15, 2020, “through service or otherwise, of

a copy of the initial pleadings setting forth in the claim for relief upon which such action or

proceeding is based,” as provided by 28 U.S.C. § 1446(b).

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

       11.      The basis for removal is diversity of citizenship jurisdiction. Pursuant to 28 U.S.C.

§ 1332(a), United States District Courts have original jurisdiction over all civil actions in which

the matter in controversy is in excess of $75,000, exclusive of interest and costs, and in which

complete diversity of citizenship exists between all plaintiffs and all defendants.

       12.      There is complete diversity of citizenship. As acknowledged in its Complaint,

Plaintiff SAS is a corporation organized under the laws of Massachusetts with its principal place

of business in Massachusetts. Accordingly, under 28 U.S.C. § 1332(c)(1), SAS is a citizen of

Massachusetts.




                                                  3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 4 of 91




        13.     Defendant General Star is a corporation organized under the laws of Delaware 1

with its principal place of business in Connecticut. Accordingly, under 28 U.S.C. § 1332(c)(1),

General Star is a citizen of Delaware and Connecticut.

        14.     Thus, this civil action is between citizens of different states.

                  THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        15.     This is a civil action in which the matter in controversy exceeds $75,000, exclusive

of interest and costs.

        16.     SAS seeks insurance coverage under Commercial Lines Policy No. IMA346757A,

which was issued by General Star to SAS for the policy period September 16, 2019 to September

16, 2020 (the “Policy”).

        17.     The Complaint notes: “[t]he Policy includes a Building and Personal Property

Coverage Form and Business Income (and Extra Expense) Coverage Form.” See Complaint ¶ 8.

        18.     The Policy’s Building and Personal Property coverage limit is $4,285,000. See

Policy, Commercial Property Coverage Part Declarations.

        19.     The Policy's Business Income coverage limit is $60,000. See Policy, Commercial

Property Coverage Part Declarations. Id.

        20.     SAS seeks a declaration that the policy General Star issued to SAS provides

coverage for SAS’s claimed losses associated with the COVID-19 pandemic under the Building

and Personal Property Coverage Form and Business Income (and Extra Expense) Coverage Form.

Specifically, SAS alleges:

        SAS is presently in genuine doubt and uncertain as to its rights, status, and
        privileges, under the Policy issued by General Star, and specifically, its rights,


1
 The Complaint alleges on information on belief that General Star is incorporated in Connecticut.
This is incorrect but does not materially affect General Star’s right to remove this case to federal
court based on diversity of citizenship.
                                                   4
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 5 of 91




          status, and privileges and General Star’s obligations to provide coverage for the
          losses caused by COVID-19 and the COVID-19 governmental authority orders
          resulting in the suspension of SAS business operations for loss of business income,
          business interruption, extra expense, civil authority, all risk coverage, and all
          other coverage extensions up to the limits of the Policy per occurrence.

          SAS has a bona fide, actual and present need for a declaration and construction of
          the Policy, its status, rights, and privileges, and General Star’s obligation to provide
          coverage to SAS under the Policy, including its primary coverage and all coverage
          extensions, including the applicable coverage triggers under the Policy.


Id. ¶¶ 49-50 (emphasis added).

          21.    SAS requests a “declaration that (1) the Policy covers SAS’s claims up to the policy

limits per occurrence; and (2) that no exclusion in the Policy applies to bar or limit coverage for SAS’s

claims.” Id., Relief Requested.

          22.    SAS also brings a breach-of-contract claim regarding General Star’s coverage

denial of coverage for its claimed losses related to the COVID-19 pandemic.

          23.    SAS therefore seeks the full combined limit of the Policy.

          24.    Thus, the jurisdictional amount required under 28 U.S.C. § 1332 is satisfied.

                  ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET

          25.    Pursuant to 28 U.S.C. § 1446(a), General Star represents that apart from the

Complaint and Summons, it has received no other process, pleadings, motions or orders in this

action.

          26.    Pursuant to 28 U.S.C. § 1446, General Star is filing with this Notice of Removal a

copy of all process, pleadings, and orders it has received. Copies of all such papers are attached

as Exhibit A.

          27.    Pursuant to Local Rule 81.1(a), General Star will request from the clerk of the

Bristol County Superior Court certified or attested copies of all records and proceedings in the

state court, and certified or attested copies of all docket entries therein, including a copy of this

                                                     5
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 6 of 91




Notice of Removal, and will file them with this Court within twenty-eight (28) days after the filing

of this Notice of Removal.

       28.     Accordingly, jurisdiction over the subject matter of this case is conferred by

28 U.S.C. §§ 1332(a)(1) and removal is proper pursuant to 28 U.S.C. § 1441(a).

       29.     A copy of this Notice of Removal also has been served upon SAS and forwarded

for filing with the Clerk of the Superior Court of Bristol County, Massachusetts to effect removal

of this action to the United States District Court for the District of Massachusetts, pursuant to 28

U.S.C. § 1446(d).

       THEREFORE, having established all of the requirements for removal under 28 U.S.C. §§

1441 and 1446, including all jurisdictional requirements established by 28 U.S.C. § 1332, General

Star hereby removes this case to the United States District Court for the District of Massachusetts.

                                                  Respectfully submitted,

                                                  By: /s/ William P.Rose
Dated: October 15, 2020                           William P. Rose (BBO No. 557000)
                                                  Melick & Porter, LLP
Of Counsel:                                       One Liberty Square
Benjamin C. Eggert                                Boston, MA 02109
Joseph W. Gross                                   Telephone: 617-523-6200
Wiley Rein LLP                                    Email: wrose@melicklaw.com
1776 K Street, NW
Washington, DC 20006                                 Counsel for Defendant General Star
Telephone: (202) 719-7000                            Indemnity Company
Email:     beggert@wileyrein.com
           jgross@wileyrein.com




                                                 6
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 7 of 91




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of October, 2020, I caused to be served by e-mail

the foregoing Notice of Removal upon the following:

                             Eric E. Renner, Esq.
                             Renner Law, LLC
                             50 South Main Street, Suite 202
                             Providence, RI 02903
                             erenner@rennerlawllc.com


                             Counsel for Plaintiff SAS International, Ltd.


                                     /s/ William P. Rose
                                     William P. Rose




                                                7
Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 8 of 91




                 EXHIBIT A
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 9 of 91




                          COMMONWEALTH OF MASSACHUSETTS

BRISTOL, SS                                             SUPERIOR COURT DEPARTMENT
                                                        OF THE TRIAL COURT



 SAS INTERNATIONAL, LTD.,

                            Plaintiffs,                C.A. No.
                    vs.                                PLAINTIFF DEMANDS TRIAL BY JURY
 GENERAL STAR INDEMNITY
 COMPANY,

                            Defendant.


                                            COMPLAINT

        Plaintiff, SAS International, Ltd. (“SAS”), brings this action against defendant, General

Star Indemnity Company (“General Star”), and alleges as follows:

                                     NATURE OF THE CASE

        1.       This action seeks a declaratory judgment, pursuant to Mass. Gen. Laws ch. 231A,

§ 1 et seq., to construe and declare the rights, duties, status and legal relations of the parties as

the named insureds and insurer under a commercial property insurance policy issued by General

Star to SAS, Policy No. IMA346757A (the “Policy”). As described herein, this action seeks a

declaratory judgment that affirms that COVID-19 and the emergency COVID-19 governmental

authority orders to issued stop the spread of the outbreak trigger coverage under the Policy, have

caused physical loss of or damage to covered property, provide coverage for civil authority

orders resulting in the suspension or curtailment of SAS’s business operations, and finds that

General Star is liable for the losses suffered by SAS up to the limits of the Policy. Additionally,

this action seeks damages for General Star’s breach of its contractual obligation under the all-risk


                                                   1
        Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 10 of 91




Policy to indemnify SAS for business losses and extra expenses, and related losses resulting

from COVID-19 and the actions taken by governmental authorities to prevent the spread of the

COVID-19 outbreak.

                                            PARTIES

       2.      SAS is a Massachusetts corporation with a principal place of business in Fall

River, Massachusetts.

       3.      On information and belief, General Star is a Connecticut corporation with a

principal place of business at 120 Long Ridge Road, Stamford CT 06902-1843. General Star

solely (100%) underwrote, subscribed, issued and delivered the Policy to SAS, protecting SAS

from all risks unless specifically excluded with effective dates from September 16, 2019 through

September 16, 2020.

       4.      At all relevant times, General Star has done business in the Commonwealth of

Massachusetts.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to Mass. Gen. Laws ch. 212,

§§ 3, 4 and Mass. Gen. Laws ch. 231A, §§ 1, 2.

       6.      This Court has personal jurisdiction over General Star inter alia by virtue of its

continuous and systematic contacts within Massachusetts, by virtue of General Star transacting,

soliciting and conducting business in Massachusetts through its employees, agents, and/or sales

representatives, by virtue of General Star being authorized to do business in Massachusetts and

its appointment of the Massachusetts insurance commissioner as agent for the service of process,

and because it issued and delivered the Policy to SAS in Massachusetts insuring property and

risks in Massachusetts.

       7.      Venue is proper pursuant to M.G.L. c. 223, § 1 and M.G.L. c. 214, § 5.

                                                 2
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 11 of 91




                                   STATEMENT OF FACTS

A.     The Policy

       8.      SAS purchased an “all-risk” property insurance policy (i.e., the “Policy”) from

General Star for its real estate business in Fall River, Massachusetts. All-risk policies cover all

risks of loss except for risks that are expressly and specifically excluded. The Policy includes a

Building and Personal Property Coverage Form and Business Income (and Extra Expense)

Coverage Form. General Star issued SAS the Policy, which was in effect during the applicable

time period.

       9.      The Policy provides that General Star will pay for “direct ‘loss’ unless the ‘loss’

is excluded or limited” therein. A “Covered Cause of Loss” is defined to mean “direct physical

loss.” The Policy does not define “physical loss.” The Policy also does not include, and is not

subject to, any exclusion for losses caused by viruses or communicable diseases. A loss, as

defined above, is a prerequisite to invoke the different types of coverages sought in this claim.

These coverages are set forth below.

       10.     First, the Policy provides for Business Income coverage. Under this coverage,

General Star agreed to:

               pay for the actual loss of Business Income you sustain due to the
               necessary ‘suspension’ of your ‘operations’ during the ‘period of
               restoration’. The ‘suspension must be caused by direct physical
               loss of or damage to property at premises which are described in
               the Declarations and for which a Business Income Limit Of
               Insurance is shown in the Declarations. The loss or damage must
               be caused by or result from a Covered Cause of Loss.

       11.     Second, the Policy provides for Extra Expense coverage. Under this coverage,

General Star agreed to pay necessary Extra Expense that its insureds sustain during the “period

of restoration” that the insureds would not have sustained if there had been no direct loss to

property caused by or resulting from a Covered Cause of Loss. “Extra Expense” includes

                                                  3
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 12 of 91




expenses to avoid or minimize the suspension of business, continue operations, and to repair or

replace property.

       12.     Third, the Policy provides for Extended Business Income coverage. Under this

coverage, General Star agreed to pay “Rental Value” equal to the rents SAS would have received

during the period of restoration. “Loss of ‘Rental Value’ must be caused by direct physical loss

or damage at the described premises caused by or resulting from any Covered Cause of Loss.”

       13.     Fourth, the Policy provides “Civil Authority” coverage. This coverage applies to:

               the actual loss of Business Income you sustain and necessary Extra
               Expense caused by action of civil authority that prohibits access to
               the described premises [when] … [a]ccess to the area immediately
               surrounding the damaged property is prohibited by civil authority
               as a result of the damage [and when] … [t]he action of civil
               authority is taken in response to dangerous physical conditions
               resulting from the damage or continuation of the Covered Cause of
               Loss that caused the damage[.]

       14.     Finally, the Policy provides what is commonly known as “Sue and Labor”

coverage. In relevant part, the Policy requires the insured to “take all reasonable steps to protect

the Covered Property from further damage,” and to keep a record of expenses incurred to protect

the Covered Property for consideration in the settlement of the claim. The Policy does not

exclude or limit losses from viruses, pandemics, or communicable diseases.

B.     SAS’s Claim

       15.     SAS filed a claim and seeks coverage under the Policy for losses caused by the

Coronavirus (“COVID-19”) pandemic and/or the emergency COVID-19 governmental authority

orders to issued stop the spread of the outbreak.

       16.     Over the last several months, it is likely that customers, employees, and/or other

visitors to the insured properties were infected with COVID-19 and thereby infected the insured




                                                    4
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 13 of 91




properties with the virus. COVID-19 is a physical substance, that it lives on and is active on

inert physical surfaces and is emitted into the air.

       17.     The presence of COVID-19 renders physical property in their vicinity unsafe and

unusable, and SAS and its tenants were forced to suspend or reduce business at the covered

premises.

       18.     Additionally, in response to the COVID-19 pandemic, civil authorities in

Massachusetts issued orders requiring the suspension of business at various establishments,

including SAS’s premises (the “Governmental Orders”). Specifically:

   •   On March 23, 2020, while the Policy was in effect, in order to contain the spread of
       COVID-19, Governor Baker issued an emergency COVID-19 Order No. 13, which
       designated certain COVID-19 Essential Services, as defined in the Order, temporarily
       closed the brick-and-mortar premises of businesses and organizations that do not provide
       “COVID-19 Essential Services”—including SAS—and prohibited gatherings of more
       than 10 people. Additionally, Governor Baker directed the Department of Public Health
       to issue a stay at home advisory outlining self-isolation and social distancing protocols.

   •   On March 31, 2020, April 28, 2020, and May 15, 2020, Governor Baker issued COVID-
       19 Orders No. 21, 30, and 32, respectively, which extended the period in which COVID-
       19 Order No. 13 would continue to restrict the operation of businesses and organizations
       that do not provide COVID-19 Essential Services.

   •   On May 18, 2020 and June 6, 2020, Governor Baker issued COVID-19 Order Nos. 33
       and 37 respectively, which authorized the re-opening of certain brick-and-mortar
       premises designated as “Phase I” and “Phase II” enterprises, subject to the requirement
       that all such enterprises comply with certain workplace safety rules and standards
       designed to protect against the spread of COVID-19.

       19.     The Governmental Orders have required and continue to require SAS to cease

and/or significantly reduce operations at, and have prohibited and continue to prohibit access to,

its premises. As discussed below, both the presence of COVID-19 and the Governmental Orders

caused a direct physical loss to property at the premises by denying use of the covered property,

and by causing a necessary suspension of operations during a period of restoration. Additionally,

COVID-19 and the Governmental Orders caused SAS loss of rental income (i.e., “Rental

                                                   5
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 14 of 91




Value”) from its tenants. SAS’s losses are covered by the Business Income, Extra Expense,

Extended Business Income-“Rental Value”, Civil Authority, and Sue and Labor coverages

discussed above. SAS has provided General Star notice of its losses, but General Star has thus

far refused coverage.

       20.     On or about July 20, 2020 and August 25, 2020, SAS notified General Star of the

loss, provided all details surrounding the loss, and permitted General Star with the opportunity to

investigate and adjust the loss. SAS further requested that General Star provide coverage and

pay all benefits owed under the Policy for COVID-19 and the COVID-19 governmental

suspension of business.

       21.     By letters dated July 22, 2020 and September 3, 2020, General Star failed and

refused to affirm coverage despite having a reasonable time and opportunity to do so. In its

September 3, 2020 letter, General Star, through counsel, “tentatively concluded” that SAS’s

claims are not covered under the Policy.

C.     The Policy Provides Coverage for SAS’s Claim

       1.      SAS Has Suffered a Direct “Physical Loss” Under the Policy

       22.     Based on its letters, General Star takes the position that SAS has not suffered a

“physical loss” as required by the Policy. General Star takes the position that “direct physical

loss” requires actual, tangible, permanent, physical alteration of property. That is, General Star

suggests that the requirement of a tangible physical loss applies to—and precludes—each type of

coverage sought in this claim. No so.

       23.     The terms “physical loss” and “physical damage” are the key phrases in the

Policy and they are worded in the disjunctive. That is, the Policy expressly covers “physical

loss” or “physical damage.” This necessarily means that either a loss or damage is required, and

again “loss” is distinct from “damage.” Thus, to the extent General Star’s focus on an actual

                                                 6
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 15 of 91




physical alteration would ignore the coverage for a “physical loss.” General Star could have

defined “physical loss” and “physical damage,” but it failed to do so.

         24.   SAS has submitted a covered claim for direct physical loss. First, because the

Policy does not define a direct “physical loss” a Court interpreting the Policy would rely on the

plain and ordinary meaning of the phrase. The Merriam-Webster dictionary defines “direct” in

part as “characterized by close logical, causal, or consequential relationship.” “Physical” is

defined as “having material existence: perceptible especially through the senses and subject to

the laws of nature.” “Loss” is “the act of losing possession” and “deprivation.”

         25.   Applying these definitions, SAS has adequately submitted a claim for a direct

physical loss. There is a causal relationship between both COVID-19 and/or the Governmental

Orders and SAS’s losses. COVID-19 is a physical substance that it lives on and is active on inert

physical surfaces and is emitted into the air. COVID-19 attached to and deprived SAS of its

property, making it unsafe and unusable, resulting in direct physical loss to the premises and

property. Additionally, the Governmental Orders caused SAS direct physical loss of covered

property because SAS has been unable to use its building and property for their intended purpose

and SAS has suffered loss of business income, each of which are listed as covered property

under the Policy. Accordingly, SAS has suffered a “direct physical loss” based on the plain and

ordinary meaning of the phrase.

         26.   Here, the Policy provides coverage for “physical loss of or damage.” General

Star conflates “loss” and “damage” to argue that the Policy requires a tangible, physical

alteration. General Star—and any Court considering the issues—must give meaning to both

terms.




                                                 7
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 16 of 91




       27.      SAS also has suffered “damage” to its property from COVID-19 under the

relevant law.

       28.      For these reasons, SAS alleges economic harm, and that harm is tethered to its

physical loss caused by COVID-19 and/or the Governmental Orders. As such, SAS submitted a

claim for a direct physical loss under the Policy.

       2.       SAS Has Submitted a Covered Claim for Civil Authority Coverage

       29.      SAS has also submitted a covered claim for civil authority coverage. General Star

contends that civil authority coverage requires direct physical loss to property other than SAS’s

property and that, just as COVID-19 and/or the Governmental Orders are not causing direct

physical loss to SAS’s premises, it/they are not causing direct physical loss to other property.

       30.      This argument fails for substantially the same reasons as discussed above. SAS

has suffered a physical loss, and such loss is applicable to other property. Additionally, as

outlined above, civil authorities issued closure and stay at home orders throughout Massachusetts

(i.e., the Governmental Orders), which includes property other than SAS’s premises.

       31.      To the extent General Star argues that civil authority coverage requires that access

to SAS’s premises be prohibited by an order of Civil Authority, none of the aforementioned

Governmental Orders prohibit access to SAS’s premises. Rather, the Governmental Orders

required SAS’s business and all other businesses that provide personal services to suspend

operations. Thus, because to these Governmental Orders, access was prohibited to such a degree

as to trigger the civil authority coverage. This is particularly true insofar as the Policy requires

that the “civil authority prohibits access,” but does not specify “all access” or “any access” to the

premises. For these reasons, SAS has submitted a covered claim for civil authority coverage.




                                                  8
        Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 17 of 91




       3.      SAS Has Submitted a Covered Claim for Sue and Labor Coverage

       32.     SAS has also submitted a covered claim for sue and labor coverage. This Policy

provision imposes a duty on the insured to prevent further damage and to keep a record of

expenses incurred in the event of a covered loss.

       33.     As General Star seemingly acknowledges in its September 3, 2020 letter, in the

event of a covered loss, SAS can recover these expenses.

       34.     As discussed above, SAS has submitted a claim for a covered loss. Moreover, as

a result of COVID-9 and in complying with the Governmental Orders and by suspending

operations, SAS incurred expenses in connection with reasonable steps to protect Covered

Property. Consequently, SAS has stated a claim for sue and labor coverage.

D.     None of the Policy Exclusions Apply to Bar Coverage

       35.     In its letters, General Star takes the position that it can rely on certain exclusions

to deny coverage. For the following reasons, however, none of the exclusions apply here.

       36.     As a predicate matter, however, the Policy notably does not include any exclusion

for losses caused by, for example, “virus,” “pandemic,” or “infectious disease,” when exclusions

including such language were available to General Star when it sold the Policy to SAS.

       37.     In fact, since 2006, an Insurance Services Office (“ISO”) “virus” exclusion has

been widely available for use by insurers. General Star made the decision not to include any

such exclusion in its Policy. Under the law of most states, including Massachusetts, that decision

prima facie prevents General Star from avoiding coverage for SAS’s losses.

       38.     In any event, none of the other Policy Exclusions apply in this case.

       39.     First, General Star relies on the “Ordinance or Law” exclusion as a justification

for its potential denial. On its face, the “Ordinance or Law” exclusion does not apply to SAS’s



                                                  9
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 18 of 91




claim, which is predicated on the physical loss of property caused by COVID-19 and/or

emergency governmental orders, not an ordinance or law.

       40.     Even if the “Ordinance or Law” exclusion could apply to SAS’s claim, which it

cannot, the exclusion would be in irreconcilable conflict with the specific grant of Civil

Authority coverage and, thus ambiguous and subject to construction in favor of SAS.

       41.     Second, General Star relies on the “Governmental Action” exclusion, which

excludes coverage for “[s]eizure or destruction of property by order of governmental authority.

But none of the Governmental Orders ordered the “seizure” or “destruction” of SAS’s property.

Again, on its face, the “Governmental Action” exclusion does not apply to SAS’s claim.

       42.     Third, General Star relies on the “Fungus, Wet Rot, Dry Rot and Bacteria”

exclusion as a justification for its potential denial. Again, though, on its face the “Fungus, Wet

Rot, Dry Rot and Bacteria” exclusion does not apply to SAS’s claim. Clearly, neither the

Coronavirus nor COVID-19 is a fungus, wet rot or dry rot.

       43.     Nor is Coronavirus or COVID-19 a bacteria. The coronavirus disease (COVID-

19) is caused by a virus, not by bacteria.

       44.     Moreover, if General Star had intended the “Fungus, Wet Rot, Dry Rot and

Bacteria” exclusion to include viruses, it had an obligation to expressly identify viruses among

the specific agents being excluded.

       45.     Fourth, General Star relies on the exclusion for “[d]ischarge, dispersal, seepage,

migration, release or escape of ‘pollutants’”. While the Causes of Loss – Special Form does not

define the term “pollutants”, the general Building and Personal Property Coverage Form does

define that term. But, much like the “Fungus, Wet Rot, Dry Rot and Bacteria” exclusion




                                                 10
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 19 of 91




discussed above, the definition of “pollutants” in this definition does not include viruses. Again,

this omission shows that General Star did not intend for the exclusion to encompass viruses.

       46.     And in any event, even assuming COVID-19 could be considered a “pollutant”—

which it is not—this Policy exclusion contains a carve-out stating that “[i]f the discharge,

dispersal, seepage, migration, release or escape of ‘pollutants’ results in a ‘specified cause of

loss’, we will pay for the loss or damage caused by that "specified cause of loss”. Thus, where—

as here—COVID-19 resulted in a “specified cause of loss”, this exclusion by its express terms

does not act to bar coverage.

       47.     Finally, the Special Exclusion cited by General Star concerning the Business

Income (and Extra Expense) Coverage Form in facially inapplicable because there has been no

“[s]uspension, lapse or cancellation of any license, lease or contract.” But even if there were,

that exclusion has a carve-out where the “suspension, lapse or cancellation is directly caused by

the ‘suspension’ of operations.”

       48.     All conditions precedent to this action have been performed, have been waived, or

are excused.

       49.     SAS is presently in genuine doubt and uncertain as to its rights, status, and

privileges, under the Policy issued by General Star, and specifically, its rights, status, and

privileges and General Star’s obligations to provide coverage for the losses caused by COVID-

19 and the COVID-19 governmental authority orders resulting in the suspension of SAS business

operations for loss of business income, business interruption, extra expense, civil authority, all

risk coverage, and all other coverage extensions up to the limits of the Policy per occurrence.

       50.     SAS has a bona fide, actual and present need for a declaration and construction of

the Policy, its status, rights, and privileges, and General Star’s obligation to provide coverage to



                                                  11
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 20 of 91




SAS under the Policy, including its primary coverage and all coverage extensions, including the

applicable coverage triggers under the Policy.

        51.         A bona fide, actual, and present dispute exists as to SAS’s rights and General

Star’s obligations under the Policy and this suit is not just a request for legal advice.

                                             COUNT I
                          (Declaratory Judgment - Mass. Gen. Laws ch. 231A)

        52.         SAS repeats and realleges the foregoing paragraphs as if fully set forth herein.

        53.         As described above, an active controversy has arisen and now exists between SAS

on the one hand, and General Star on the other hand, concerning the proper construction of the

Policy, SAS’s rights, status and privileges under the Policy, and General Star’s obligation to

provide coverage to SAS under the Policy.

        54.         SAS has no adequate remedy at law.

        55.         SAS seeks a judicial declaration of the parties’ rights, duties, status and legal

relations.

                                                COUNT II
                                           (Breach of Contract)

        56.         SAS repeats and realleges the foregoing paragraphs as if fully set forth herein.

        57.         At all relevant times hereto, SAS and General Star were parties to an agreement,

i.e., the Policy.

        58.         In the Policy, General Star promised to pay for losses of business income incurred

as a result of causes of loss not excluded.

        59.         Specifically, General Star promised to pay for losses of business income and extra

expense sustained as a result of a suspension of business operations up to the policy limits.




                                                      12
           Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 21 of 91




          60.   COVID-19 and the COVID-19 governmental authority orders have caused and

continue to cause direct physical loss of or damage to SAS’s covered property, and resulting loss

of business income and operating income, including payroll.

          61.   Because of the direct physical loss of or damage to property, SAS experienced a

slowdown or cessation of their business (i.e., a “suspension,” as defined by the Policy).

          62.   These suspensions and losses triggered the Policy’s business income and extra

expense coverages.

          63.   Additionally, in the Policy, General Star promised to pay for losses of business

income and extra expense incurred as a result of certain actions taken by civil authorities that

prohibit access to SAS’s premises.

          64.   COVID-19 and the COVID-19 governmental authority orders caused direct

physical loss of or damage to property other than SAS’s property that prohibited access to SAS’s

premises.

          65.   SAS has experienced and continues to experience a loss under the Policy’s civil

authority coverage arising from the direct physical loss of or damage to property caused by

COVID-19 and the COVID-19 governmental authority orders that prohibited access to SAS’s

premises.

          66.   These actions, losses, and expenses triggered civil authority coverage under the

Policy.

          67.   Additionally, the sue and labor provision in the Policy imposes a duty on SAS to

prevent further damage and to keep a record of expenses incurred in the event of a covered loss.

          68.   SAS is entitled to recover these expenses in the event of a covered loss.




                                                 13
         Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 22 of 91




        69.      As discussed, SAS has submitted a claim for a covered loss. As a result of

COVID-19 and in complying with the Governmental Orders and by suspending operations, SAS

incurred expenses in connection with reasonable steps to protect Covered Property.

Consequently, SAS has stated a claim for sue and labor coverage.

        70.      SAS has complied with all applicable Policy provisions, including paying

premiums and providing timely notice of their claims.

        71.      Nonetheless, General Star has unjustifiably failed and refused to affirm coverage

and, though such inaction, statements and other conduct, has effectively denied coverage and

refused to pay for these losses and expenses in breach the Policy.

        72.      SAS has suffered and continues to suffer damages as a result of General Star’s

breach of the Policy.

        73.      SAS is entitled to damages as a result of General Star’s breach in an amount to be

determined at trial, including pre- and post-judgment interest and any other costs and relief that

this Court deems proper.

                                       RELIEF REQUESTED

        WHEREFORE, SAS requests that this Court enter judgment in its favor and against

General Star as follows:

   A.         As to Count I, a declaration that (1) the Policy covers SAS’s claims up to the policy
              limits per occurrence; and (2) that no exclusion in the Policy applies to bar or limit
              coverage for SAS’s claims;

   B.         As to Count II, that General Star breached to Policy by failing to pay SAS’s claims
              and award SAS damages;

   C.         Award SAS prejudgment interest according to proof;

   D.         Award SAS its costs, expenses, attorneys’ fees and expert witness fees; and

   E.         Award such other and further relief, including equitable relief, as the Court deems
              just and appropriate.

                                                   14
       Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 23 of 91




                               DEMAND FOR JURY TRIAL

      SAS hereby demands a trial by jury on all issues so triable in this action.



                                            Respectfully submitted,

                                            Plaintiff,

                                            SAS INTERNATIONAL, LTD.

                                            By Its attorneys,

                                            /s/ Eric E. Renner
                                            Eric E. Renner (BBO #666710)
                                            Renner Law, LLC
                                            50 South Main Street, Suite 202
                                            Providence, RI 02903
                                            Phone: 401-404-5251
                                            Fax: 401-404-5285
                                            erenner@rennerlawllc.com


Date: September 11, 2020




                                               15
Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 24 of 91
Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 25 of 91




                  EXHIBIT B
       Case 1:20-cv-11864-RGS                     Document 1 Filed 10/15/20 Page 26 of 91
Genera/Sta, ..
             9eyond Secwltr
                 SCHEDULE OF FORMS AND ENDORSEMENTS

POLICY NUMBER:                                                NAMED INSURED
IMA346757A                                                    SAS, LTD .



Endorsement No./ Edition Date/ Form Description

Forms Applicable - INTERLI NE
GSI-04-APOOD (03- 10 )            COMM POLICY DECL
GS I - 0 4 - I 618 ( 0 8 - 0 6)   COMMON POLICY CONDITIONS
GS I - 0 4 - I 6 0 0 ( 0 3 -10)   SERVICE OF SUIT CLAUSE
GS I -0 4 - I 6 0 4 ( 01-01 )     MINIMUM EARNED PREM
IL0985 (01-1 5)                   DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
GSI-04-AP040 (10-18)              40+ ADVANTAGEPAC ENDORSEMENT
GSI-04-CGLDEC(05-04)              GENERAL LIABI LITY DECL
GSI-04-CGLDECX(05-04)             COMM GL EXT DECL
CGOOOl ( 12-07)                   GL COVERAGE FORM-OCC
GS I - 0 4 -C 512 ( 01-01 )       CLASSIFICATION LIMITATION
GSI-04-AP600 (02-16)              CGL COMBINED PROVISIONS ENDORSEMENT - GENERAL LIABILITY
GSI-04-C809 (01-01)               EXCL-DESIG OPS OR ACTIVI TIES
GSI-04-C820 (05-09)               EXCL-PUNITIVE OR EXEMP DMGS
IL0021 (09-08)                    NUCLEAR ENERGY LIAB EXCL
CG2134 (01-87)                    EXCL-DESIGNATED WORK
CG2144 (07-98)                    LIMITATION OF COVERAGE
CG2173 (01-15)                    EXCL OF CERTIFIED ACTS OF TERRORISM
GSI-04-CP03D (05-04)              COMM PROPERTY COV DECL
GSI-04-AP400 (03-14)              PROPERTY COMBINED PROVISIONS ENDORSEMENT - PROPERTY
GSI-04-P487 (01-17)               MULTIPLE DEDUCTIBLE FORM
CPOOlO (10-12)                    BUILDING AND PERS PROP COVG
CP0030 (10-12)                    BUS INCOME (AND EXTRA EXP)
CP0090 (07-88)                    COMM PROPERTY CONDITIONS
CP0411 (09-17)                    PROTECTIVE SAFEGUARDS
CP0450 (07-88)                    VACANCY PERMIT
CP1030 (09-17)                    CAUSE OF LOSS-SPECIAL
CP1033 (10-12)                    THEFT EXCLUSION
CPR 24 0002 (05-13)               FAILURE TO MAINTAIN HEAT ENDORSEMENT
IL0953 (01 - 15)                  EXCLUSION OF CERTIFIED ACTS OF TERRORISM
CLF 21 0001 (06-11)               EXCL - ASSAULT OR BATTERY AND EXPECTED OR INTENDED ACTS




                                       ADDITIONAL FORMS



GSl-04-FORMSCH (01-01 )                                                                     Page 1 of2



                                             ORIGINAL
                                Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 27 of 91
                                  COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS

         POLICY#         IMA34 6757A

1.       NAMEDINSURED SAS, LTD.                                                                        EFFECTIVE DATE       09/16/2019
                                  ----'-------------------
2.       DESCRIPTION OF PREMISES
LOC. BLDG.                                         STREET                                                            CITY               STATE ZIP
 #     #
1          1       85-115 ANAWAN STREET                                                                FALL RIVER                           MA 02721



                   LOC. BLDG.                     PROTECT           DIST TO          YEAR                                           CLASS
                     #    #      CONST             CLASS            WATER            BUILT               OCCUPANCY                  CODE
                   1    1     JM                 PC2          5 MILES TO             1930 LESS ORS RISK/VACANT                      01180
                                                              10 MILES                                                              00702
                                                                                                                                    01213


3.       COVERAGES PROVIDED INSURANCE AT THE DESCRIBED PREMISES APPLIES ONLY FOR COVERAGES FOR WHICH A LIMIT OF INSURANCE IS SHOWN .
LOC. BLDG.                         COVERAGE                    LIMIT OF        COVERED CAUSES COINSURANCE* RATES                    PREMIUM
 #     #                                                    INSURANCE             OF LOSS
l          1        BUILDING                                4,285,000           SPECIAL                   80 %          . 336           14 ,401
1          1        BI WITH EE                                 60 ,00 0         SPECIAL                   100 %         . 336               201


                                                                                                   •
                                                                                    IF EXTRA EXPENSE COVERAGE, LIMITS ON LOSS
                                                                                   PAYMENT
                                                           TERRORISM RISK INSURANCE ACT (TRIA) PREMIUM:
                                            (TRIACOVERAGE NOT APPLICABLE UNLESS PREMIUM SHO WN ABOVE)


                                                                                                 TOTAL PREMIUM:                         14 , 602
4.       OPTIONAL COVERAGES                APPLICABLE ONLY WHEN ENTRIES ARE MADE IN THE SCHEDULE BELOW.
    LOC.   BLDG.     AGREED VALUE                                                                REPLACEMENT COST(X)
     #         #    EXPIRATION DATE             COVERAGE                        AMOUNT           BUILDING   PERSONAL PROPERTY INCLUDING "STOCK'"




                           INFLATION GUARD (Percentage)  * MONTHLY LIMIT OF * MAXIMUM PERIOD                 *EXTENDED PERIOD
                            BUILDING    PERSONAL PROPERTY INDEMNITY (Fraction) OF INDEMNITY (X)               OF INDEMNITY (Days)




                                                            • APPLIES TO BUSINESS INCOME ONLY.
5.       MORTGAGE HOLDER
         LOC.#        BLDG. #       MORTGAGE HOLDER NAME AND MAILING ADDRESS
         1            1             BELCHIOR LEASING COMPANY INCORPORATED
                                    1753 MAIN STREET, BROCKTON, MA 02301



6.       DEDUCTIBLE
         $5,000 DEDUCTIBLE EXCEPT FOR $10,000 WIND OR HAIL DEDUCTIBLE , APPLICABLE TO ALL COVERAGES .

7.       FORMS APPLICABLE
         TO ALL COVERAGES:            See Schedule of Forms & Endorsements GSl-04-FORMSCH (1 -01)
         TO SPECIFIC PREMISES/ COVERAGES:
         LOC. #      BLDG. #        COVERAGES                                   FORM NUMBER




         GSl-04-CP03D (5/ 04)                                         ORIGINAL
                 Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 28 of 91



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          COMMERCIAL PROPERTY COMBINED PROVISIONS ENDORSEMENT
                            40+ AdvantagePAC
The following amends insurance provided under the policy. Note the specific coverage forms or causes of loss
forms affected by the amendatory provisions.

1.   DEDUCTIBLE PROVISION

     This DEDUCTIBLE PROVISION modifies insurance provided under the following when attached to the
     policy:

     BUILDING AND PERSONAL PROPERTY COVERAGE FORM
     CONDOMINIUM ASSOCIATION COVERAGE FORM

     It is agreed that section D. Deductible is deleted in its entirety and replaced by the following:

     D. Deductible

     1.    In any one occurrence of loss or damage (hereinafter referred to as loss), we will first reduce the amount of
           loss if required by the Coinsurance Condition or the Agreed Value Optional Coverage. If the adjusted
           amount of loss is less than or equal to the Deductible, we will not pay for that loss. If the adjusted amount of
           loss exceeds the Deductible, we will then subtract the Deductible from the adjusted amount of loss, and will
           pay the resulting amount or the Limit of Insurance, whichever is less.
           When the occurrence involves loss to more than one item of Covered Property and separate Limits of
           Insurance apply, the losses will not be combined in determining application of the Deductible. But the
           Deductible will be applied only once per occurrence.
           When the occurrence involves loss to a specific Covered Property caused by or resulting from a Covered
           Cause of Loss that is subject to a Sublimit(s) as stated in this Coverage Form, Declarations or in any
           endorsement to this policy, then any amount of such loss in excess of the applicable Sublimit(s) will not be
           considered to be part of the covered loss under this policy for purposes of application of any Deductible(s)
           and, as such, will not offset, defray, or erode any Deductible(s) provided in this policy.

           Example No. 1:
           (This example assumes there is no coinsurance penalty.)

     Deductible:                               $      250
     Limit of Insurance - Bldg. 1:             $   60,000
     Limit of Insurance - Bldg. 2:             $   80,000
     Loss to Bldg. 1:                          $   60,100
     Loss to Bldg. 2:                          $   90,000


           The amount of loss to Bldg. 1 ($60,100) is less than the sum ($60,250) of the Limit of Insurance applicable
           to Bldg. 1 plus the Deductible.

           The Deductible will be subtracted from the amount of loss in calculating the loss payable for Bldg. 1:

          $60,1 00
     - $      250
          $59,850 Loss Payable - Bldg. 1


GSl-04-AP400 (03/14)               © Copyright, General Star Management Company, Stamford, CT. 2014              Page 1 of 6
                                      Contains ISO Copyrig hied Materials Used With Their Permission
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 29 of 91



        The Deductible applies once per occurrence and therefore is not subtracted in determining the amount of
        loss payable for Bldg. 2. Loss payable for Bldg. 2 is the Limit of Insurance of $80,000.
        Total amount of loss payable: $59,850 + 80,000 = $139, 850


        Example No. 2:
         (This example, too, assumes there is no coinsurance penalty.)
        The Deductible and Limits of Insurance are the same as those in Example No. 1.

    Loss to Bldg. 1:         $70,000
    (exceeds Limit of Insurance plus Deductible)
    Loss to Bldg. 2:         $90,000
    (exceeds Limit of Insurance plus Deductible)
    Loss Payable - Bldg. 1: $60,000
    (Limit of Insurance)
    Loss Payable - Bldg. 2: $80,000
    (Limit of Insurance)
    Total amount of loss payable: $140,000



        Example No. 3:
         (This example assumes there is no coinsurance penalty.)
         Sublimit of Insurance / Application of Deductible(s)
       Two Covered Causes of Loss - Multiple Deductibles - One Occurrence
    Covered Cause of Loss                                      Wind
    Wind Deductible - Bldg. 1:                        $       25,000
    Wind Subject to total Policy Limit of Insurance   $    4,000,000
    Total Amount of Loss to Bldg. 1 - Wind                      $      35,000
    Covered Cause of Loss                                               Flood
    Flood Deductible - Bldg. 1:                                 $      10,000
    Flood Sublimit of Insurance                                 $      80,000
    Total Amount of Loss to Bldg. 1 - Flood                     $     100,000


        The Wind Deductible will be subtracted from the total amount of Wind Loss to Bldg . 1:

       $35,000 Total Amount of Wind Loss
    - $25,000 Wind Deductible
       $10,000 Net Wind Loss Remaining - Bldg. 1


        The Net Wind Loss Remaining to Bldg. 1 of $10,000 is paid in full under this policy since it is less than the
        total Policy Limit of Insurance.




GSl-04-AP400 (03/14)            © Copyright, General Star Management Company, Stamford, CT. 2014           Page 2 of 6
                                   Contains ISO Copyrig hied Materials Used With Their Permission
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 30 of 91




         The Flood Deductible will be subtracted from the total amount of Flood Loss to Bldg. 1:
      $100,000 Total Amount of Flood Loss
    - $ 10,000 Flood Deductible
        $ 90,000 Net Flood Loss Remaining - Bldg. 1


         Since the Net Flood Loss Remaining to Bldg. 1 of $90,000 exceeds the applicable Flood Sublimit of
         Insurance, the Flood Sublimit of Insurance of $80,000 is the most we will pay for this covered loss to Bldg.
         1. The balance of $10,000 after application of the Flood Sublimit of Insurance is not covered loss payable
         by this policy. That calculation is as follows:

        $90,000 Net Flood Loss Remaining
    -   $80,000 Flood Sublimit of Insurance
        $10,000 Unpaid Flood Loss - Bldg. 1


         The Unpaid Flood Loss of $10,000 cannot be applied to offset, defray or erode any portion of the Wind
         Deductible for the Wind Covered Cause of Loss to Bldg. 1.


    2    El ECIRQN!C DATA I IMIIAIIQN PRQ\tlSIQN

    This ELECTRONIC DATA LIMITATION PROVISION modifies insurance provided under the following
    when attached to the policy:

    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
    CONDOMINIUM ASSOCIATION COVERAGE FORM

    It is agreed that subparagraph (4) of paragraph f. Electronic Data of subsection 4. Additional Coverages in
    section A. Coverage is deleted in its entirety and replaced with the following:

    (4) The most we will pay under this Additional Coverage - Electronic Data is $250 for all loss or damage
        sustained in any one policy year, regardless of the number of occurrences of loss or damage or the number
        of premises, locations or computer systems involved. If loss payment on the first occurrence does not
        exhaust this amount, then the balance is available for subsequent loss or damage sustained in but not after
        that policy year. With respect to an occurrence which begins in one policy year and continues or results in
        additional loss or damage in a subsequent policy year(s), all loss or damage is deemed to be sustained in
        the policy year in which the occurrence began.


    This ELECTRONIC DATA LIMITATION PROVISION modifies insurance provided under the following
    when attached to the policy:

    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

    It is agreed that subparagraph (4) of paragraph d. Interruption of Computer Operations of subsection 5.
    Additional Coverages in section A. Coverage is deleted in its entirety and replaced with the following:




GSl-04-AP400 (03/14)            © Copyright, General Star Management Company, Stamford, CT. 2014           Page3 of 6
                                   Contains ISO Copyrig hied Materials Used With Their Permission
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 31 of 91




    (4) The most we will pay under this Additional Coverage - Interruption of Computer Operations is $250 for all
        loss sustained and expense incurred in any one policy year, regardless of the number of interruptions or the
        number of premises, locations or computer systems involved. If loss payment relating to the first interruption
        does not exhaust this amount, then the balance is available for loss or expense sustained or incurred as a
        result of subsequent interruptions in that policy year. A balance remaining at the end of a policy year does
        not increase the amount of insurance in the next policy year. With respect to any interruption which begins
        in one policy year and continues or results in additional loss or expense in a subsequent policy year(s), all
        loss and expense is deemed to be sustained or incurred in the policy year in which the interruption began.


    This ELECTRONIC DATA LIMITATION PROVISION modifies insurance provided under the following
    when attached to the policy:

    BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM

    It is agreed that subparagraph (4) of paragraph e. Interruption of Computer Operations of subsection 4.
    Additional Coverages in section A. Coverage is deleted in its entirety and replaced with the following:

    (4) The most we will pay under this Additional Coverage - Interruption of Computer Operations is $250 for all
        loss sustained in any one policy year, regardless of the number of interruptions or the number of premises,
        locations or computer systems involved . If loss payment relating to the first interruption does not exhaust
        this amount, then the balance is available for loss sustained as a result of subsequent interruptions in that
        policy year. A balance remaining at the end of a policy year does not increase the amount of insurance in
        the next policy year. Wrth respect to any interruption which begins in one policy year and continues or
        results in additional loss in a subsequent policy year(s), all loss is deemed to be sustained in the policy year
        in which the interruption began.


    3    El ING! IS Cl FAN I IP AND REMOVAi I IMIIAIIQN PROVISION

    This FUNGUS CLEAN UP AND REMOVAL LIMITATION PROVISION modifies insurance provided under
    the following when attached to the policy:

    CAUSES OF LOSS --- SPECIAL FORM

                                             SCHEDULE
                          FUNGUS CLEAN UP AND REMOVAL POLICY LIMIT                        s10 ; non


    A. It is agreed that paragraph h. , "Fungus" , Wet Rot, Dry Rot and Bacteria of subsection 1. in section B.
       Exclusions is deleted in its entirety and is replaced with the following:

         h. "Fungus" , "Spore{s)", Wet Rot, Dry Rot And Bacteria
             Presence, growth, proliferation, spread or any activity of "fungus", "spore(s)", wet or dry rot or bacteria.

    B. Section E. Additional Coverage - Limited Coverage For "Fungus" , Wet Rot, Dry Rot and Bacteria is
       deleted in its entirety and replaced with the following:

         E. Additional Coverage - Limited Coverage For "Fungus", "Spores" , Wet Rot, Dry Rot and Bacteria

             1.   Subject to all other policy provisions, we will pay your expense for testing for, monitoring,
                  abatement, mitigation, removal, remediation or disposal of "fungus" or "spores" or any substance,
                  vapor, gas, or byproducts produced by or arising out of any "fungus" or "spores" provided:


GSl-04-AP400 (03/14)             © Copyright, General Star Management Company, Stamford, CT. 2014                Page 4 of 6
                                    Contains ISO Copyrighted Materials Used With Their Permission
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 32 of 91




                  a.     Such expense is caused by or results from a Covered Cause of Loss that occurs during the
                         policy period;

                  b. Subject to all other policy conditions, the necessity of such expense is reported to us in writing
                     within 60 days of the date on which the Covered Cause of Loss occurs; and

                  c.     We authorize you to incur such expense.

                  This Additional Coverage does not apply to lawns, trees, shrubs or plants which are part of a
                  vegetated roof.

             2.   a.     Regardless of the number of claims, insured locations or occurrences, the most we will pay
                         under this policy, in excess of any applicable deductible, for the sum of all covered expense
                         described in paragraph E.1.a. above, is the FUNGUS CLEAN UP AND REMOVAL POLICY
                         LIMIT shown in the SCHEDULE of this endorsement.

                   b. Subject to paragraph 2.a. above, the FUNGUS CLEAN UP AND REMOVAL POLICY LIMIT
                         applies to and includes the costs associated with the replacement of Covered Property
                         discarded or destroyed as part of the removal or remediation of "fungus" or "spore(s)".

        C.   Subsection 1. of section G. Definitions is deleted in its entirety and replaced by the following:

             1.        The term "fungus", as used in this endorsement and throughout the entire policy, includes, but is
                       not limited to, any form or type of mildew, mold, wet or dry rot, bacteria, mushroom, rust, smuts,
                       or yeast, including any allergens, irritants, mycotoxins, or scents, byproducts, microbial volatile
                       organic compounds produced by or associated therewith.

        D.   The following paragraph 3. is added to section G. Definitions :

             3.        The term "spore(s)", as used in this endorsement and throughout the entire policy, means any
                       reproductive body produced by or arising out of any "fungus".


    4    ABSQI I !IE ASBESJQS EXCI I ISIQN PRQYISIQN

    This ABSOLUTE ASBESTOS EXCLUSION PROVISION modifies insurance provided under the following
    when attached to the policy:

    CAUSES OF LOSS --- SPECIAL FORM


    The following is added to the Exclusions section and is therefore not a Covered Cause of Loss:

    Absolute Asbestos Exclusion

    We will not pay for loss or damage caused directly or indirectly by existence of or actual, alleged or threatened,
    discharge, dispersal, seepage, migration, release or escape of any asbestos, or any materials containing them,
    at any time. This exclusion applies regardless of any other cause or event that contributes concurrently or in
    any sequence to the loss or damage.




GSl-04-AP400 (03/14)                © Copyright, General Star Management Company, Stamford, CT. 2014             Page5 of 6
                                       Contains ISO Copyrighted Materials Used With Their Permission
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 33 of 91




    5    NO OI IIY QR RESPQNSIBII IIY IQ SEND NQJICE WHEN WE DO NQJ RENEW
    This NO DUTY OR RESPONSIBILITY TO SEND NOTICE WHEN WE DO NOT RENEW PROVSHON
    modifies insurance provided under the following when attached to the policy:


    COMMERCIAL PROPERTY CONDITIONS


    The following is added to the Commercial Property Conditions (CP 00 90)


    J.   NO DUTY OR RESPONSIBILITY TO SEND NOTICE WHEN WE DO NOT RENEW


         If we decide not to renew this policy we have no duty or responsibility to mail or deliver written notice of the
         non-renewal to any insured.




GSl-04-AP400 (03/14)            © Copyright, General Star Management Company, Stamford, CT. 2014               Page6 of 6
                                   Contains ISO Copyrighted Materials Used With Their Permission
                Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 34 of 91




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              MULTIPLE DEDUCTIBLE FORM -
                            MULTIPLE COVERED CAUSES OF LOSS
This endorsement modifies insurance provided under this Policy.

1.     The following is added to the DEDUCTIBLE section:
          A. In the event that loss or damage by multiple Covered Causes of Loss occurs to Covered
                Property as a result of one occurrence, the largest of those deductibles applicable to the
                Covered Causes of Loss, as shown in the Schedule below or in the Declarations, will apply.

2.     The Deductibles applicable to any one occurrence are shown in the Schedule below:

                                                                     Schedule *
Prem.        Bldg.      Deductible     Co\lcn.'ti Causc(s)          Deductible applies per:
No.          No.                       of Loss**

1           1           $5,000         (01)                         Ix] Pc1·   OccUITcncc    O Pc 1·   Location    OPer     Building   OPer Unit
                                                                    0   Olher


1           1           $10,000        (05)                         ~ Per Occu1Tence         0   Pe1· Location     OPer Building       OPe1· Unit
                                                                    D Other

                                                                    0   Per Occurrence       D Per     Location    0 Pe r   Building   OPcr Unit
                                                                    D Other

                                                                    D Per Occu1Tence          D Pe1· Location      D Pe r   Building   Orcr Unit
                                                                    D Other

* Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.

** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s)
of Loss to which that deductible applies (or enter the description):

            (1) All Covered Causes of Loss except those with a separate deductible shown in the Schedule
            (2) "Hurricane"
            (3) Windstorm or Hail except windstorm or hail caused by a "Hurricane"
            (4) Theft (Only applicable for use with the Special Cause of Loss Form)
            (5) Windstorm or Hail
            (6) "Named Storm"
            (7) Windstorm or Hail except windstorm or hail caused by "Named Storm"
            (8) Vandalism
            (9) Water damage (Only applicable for use with the Broad or Special Cause of Loss Form)
            (1 0)Sprinkler Leakage
            (11 )Loss or damage to the interior of any building or structure, or the property inside the building
                 or structure, caused by or resulting from the thawing of snow, sleet, or ice on the building or
                 structure. (Only applicable for use with the Special Cause of Loss Form)
            (12)Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


     GSl-04-P487 (01 /17)       © Copyright, General Star Management Company, Stamford, CT 20167                    Page I of 2
                            Includes copyTighted material oflnsurnnce Services Office. Inc., with its penuission
           Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 35 of 91




3.   The term "Named Storm" is defined as any atmospheric disturbance declared to be a tropical storm or hurricane
     by the National Hurricane Center, National Weather Service, Tropical Prediction Center or National Oceanic and
     Atmospheric Administration, or any successor organization thereof, regardless of name.

4 . The term "Hurricane" is defined as any atmospheric disturbance declared to be a hurricane by the
    National Hurricane Center, National Weather Service, Tropical Prediction Center or National Oceanic
    and Atmospheric Administration, or any successor organization thereof, regardless of name.
    All other terms, conditions and exclusions remain unchanged.




GSl-04-P487 (01/17)       © Copyright, General Star Management Company, Stamford, CT 20167                       Page 2 of 2
                      includes copyrighted material of IJ1surance $e1v ices Oftice, lnc., wi th its pennission
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 36 of 91


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 00 10 10 12


                   BUILDING AND PERSONAL PROPERTY
                            COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                          b. Your       Business     Personal    Property
   We will pay for direct physical loss of or damage to                 consists of the following property located in
   Covered Property at the premises described in the                    or on the building or structure described in
   Declarations caused by or resulting from any                         the Declarations or in the open (or in a
   Covered Cause of Loss.                                               vehicle) within 100 feet of the building or
                                                                        structure or within 100 feet of the premises
   1. Covered Property                                                  described in the Declarations, whichever
      Covered Property, as used in this Coverage                        distance is greater:
      Part, means the type of property described in                    (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                    (2) Machinery and equipment;
      in the Declarations for that type of property.                   (3) "Stock";
       a. Building, meaning the building or structure                  (4) All other personal property owned by
          described in the Declarations, including:                        you and used in your business;
         (1) Completed additions;                                      (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                         arranged by you on personal property of
                                                                           others;
         (3) Permanently installed:
                                                                       (6) Your     use interest as tenant in
             (a) Machinery; and                                            improvements        and    betterments.
             (b) Equipment;                                                Improvements and betterments are
         (4) Personal property owned by you that is
                                                                           fixtures, alterations, installations or
                                                                           additions:
              used to maintain or service the building
              or structure or its premises, including:                     (a) Made       a part of the building or
             (a) Fire-extinguishing equipment;
                                                                                  structure you occupy but do not own;
                                                                                  and
             (b) Outdoor furniture;
                                                                           (b) You   acquired or made at your
             (c) Floor coverings; and                                          expense but cannot legally remove ;
             (d) Appliances    used for refrigerating,                 (7) Leased personal property for which you
                 ventilating, cooking , dishwashing or                     have a contractual responsibility to
                 laundering;                                               insure, unless otherwise provided for
         (5) If not covered by other insurance:                            under Personal Property Of Others.
            (a) Additions       under      construction,             c. Personal Property Of Others that is:
                 alterations and repairs to the building               (1) In your care, custody or control; and
                 or structure;
                                                                       (2) Located in or on the building or structure
            (b) Materials, equipment, supplies and                         described in the Declarations or in the
                 temporary structures, on or within                        open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                       the building or structure or within 100
                 used      for    making      additions,                   feet of the premises described in the
                 alterations or repairs to the building                    Declarations, whichever distance is
                 or structure.                                             greater.




CP00101012                              © Insurance Services Office, Inc., 2011                         Page 1 of 16
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 37 of 91



         However, our payment for loss of or                       n. Electronic data, except as provided under
         damage to personal property of others will                   the Additional Coverage, Electronic Data.
         only be for the account of the owner of the                  Electronic data means information, facts or
         property.                                                    computer programs stored as or on ,
   2. Property Not Covered                                            created or used on, or transmitted to or
                                                                      from computer software (including systems
      Covered Property does not include:                              and applications software) , on hard or
      a. Accounts, bills, currency, food stamps or                    floppy disks, CD-ROMs, tapes, drives, cells,
         other evidences of debt, money, notes or                     data processing devices or any other
         securities. Lottery tickets held for sale are                repositories of computer software which are
         not securities;                                              used      with     electronically     controlled
      b. Animals, unless owned by others and
                                                                      equipment. The term computer programs,
         boarded by you, or if owned by you, only as                  referred to in the foregoing description of
         "stock" while inside of buildings;                           electronic data, means a set of related
                                                                      electronic instructions which direct the
      c. Automobiles held for sale;                                   operations and functions of a computer or
     d. Bridges, roadways, walks, patios or other                     device connected to it, which enable the
         paved surfaces;                                              computer or device to receive, process,
                                                                      store, retrieve or send data. This
     e. Contraband , or property in the course of
                                                                      paragraph, n., does not apply to your
         illegal transportation or trade;                             "stock" of prepackaged software, or to
      f. The cost of excavations, grading, backfilling                electronic data which is integrated in and
         or filling;                                                  operates or controls the building's elevator,
     g. Foundations of buildings, structures,                         lighting, heating, ventilation, air conditioning
         machinery or boilers if their foundations are                or security system ;
         below:                                                    o. The cost to       replace or restore the
        (1) The lowest basement floor; or                             information on valuable papers and
                                                                      records, including those which exist as
        (2) The surface of the ground, if there is no                 electronic data. Valuable papers and
             basement;                                                records include but are not limited to
     h. Land (including land on which the property                    proprietary information, books of account,
         is located), water, growing crops or lawns                   deeds, manuscripts, abstracts, drawings
         (other than lawns which are part of a                        and card index systems. Refer to the
         vegetated roof) ;                                            Coverage Extension for Valuable Papers
      i. Personal property while airborne or                          And Records (Other Than Electronic Data)
         waterborne;                                                  for limited coverage for valuable papers and
                                                                      records other than those which exist as
      j. Bulkheads, pilings, piers, wharves or docks;                 electronic data;
     k. Property that is covered under another                     p. Vehicles     or self-propelled        machines
         coverage form of this or any other policy in                 (including aircraft or watercraft) that:
         which it is more specifically described,
         except for the excess of the amount due                     (1) Are licensed for use on public roads; or
         (whether you can collect on it or not) from                 (2) Are operated principally away from the
         that other insurance;                                           described premises.
      I. Retaining walls that are not part of a                       This paragraph does not apply to:
         building;                                                       (a) Vehicles or self-propelled machines
     m. Underground pipes, flues or drains;                                  or autos you manufacture, process
                                                                             or warehouse;




Page 2 of 16                          © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
           Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 38 of 91



          (b) Vehicles or self-propelled machines,                    (d) Remove property of others of a type
              other than autos, you hold for sale;                        that would not be Covered Property
          (c) Rowboats or canoes out of water at                          under this Coverage Form;
              the described premises; or                              (e) Remove deposits of mud or earth
          (d) Trailers, but only to the extent                            from the grounds of the described
              provided for in the Coverage                                premises;
              Extension for Non-owned Detached                        (f) Extract "pollutants" from land or
              Trailers; or                                                water; or
    q. The following property while outside of                        (g) Remove, restore or replace polluted
       buildings:                                                         land or water.
       (1) Grain, hay, straw or other crops;                      (3) Subject to the exceptions in Paragraph
       (2) Fences, radio or television antennas                       (4), the following provisions apply:
           (including satellite dishes) and their                     (a) The most we will pay for the total of
           lead-in wiring, masts or towers, trees,                        direct physical loss or damage plus
           shrubs or plants (other than trees,                            debris removal expense is the Limit
           shrubs or plants which are "stock" or are                      of Insurance applicable to the
           part of a vegetated roof), all except as                       Covered Property that has sustained
           provided in the Coverage Extensions.                           loss or damage.
  3. Covered Causes Of Loss                                           (b) Subject to (a) above, the amount we
    See applicable Causes Of Loss form as shown                           will pay for debris removal expense
    in the Declarations.                                                  is limited to 25% of the sum of the
                                                                          deductible plus the amount that we
  4. Additional Coverages                                                 pay for direct physical loss or
     a. Debris Removal                                                    damage to the Covered Property that
                                                                          has sustained loss or damage.
       (1) Subject to Paragraphs (2), (3) and (4),
                                                                          However, if no Covered Property has
           we will pay your expense to remove
                                                                          sustained direct physical loss or
           debris of Covered Property and other
                                                                          damage, the most we will pay for
           debris that is on the described premises,
                                                                          removal of debris of other property (if
           when such debris is caused by or
                                                                          such removal is covered under this
           results from a Covered Cause of Loss
                                                                          Additional Coverage) is $5,000 at
           that occurs during the policy period. The
           expenses will be paid only if they are                         each location .
           reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
           of the date of direct physical loss or                     for debris removal expense, for each
           damage.                                                    location, in any one occurrence of
                                                                      physical loss or damage to Covered
       (2) Debris Removal does not apply to costs
                                                                      Property, if one or both of the following
           to:
                                                                      circumstances apply:
          (a) Remove debris of property of yours
                                                                      (a) The total of the actual debris removal
              that is not insured under this policy,
              or property in your possession that is                      expense plus the amount we pay for
              not Covered Property;                                       direct physical loss or damage
                                                                          exceeds the Limit of Insurance on
          (b) Remove debris of property owned by                          the Covered Property that has
              or leased to the landlord of the                            sustained loss or damage.
              building where your described
                                                                      (b) The actual debris removal expense
              premises are located , unless you
              have a contractual responsibility to                        exceeds 25% of the sum of the
              insure such property and it is insured                      deductible plus the amount that we
              under this policy;                                          pay for direct physical loss or
                                                                          damage to the Covered Property that
          (c) Remove any property that is                                 has sustained loss or damage.
              Property Not Covered, including
              property   addressed  under the
              Outdoor      Property   Coverage
              Extension;




CP00101012                         © Insurance Services Office, Inc., 2011                         Page 3 of 16
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 39 of 91



               Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
               our total payment for direct physical loss     expense is provided in accordance with the terms of
               or damage and debris removal expense           Paragraph (4), because the debris removal expense
               may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
               Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
               Property that has sustained loss or            the sum of the loss payable and debris removal
               damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                         exceed the Limit of Insurance ($90,000). The
                                                              additional amount of covered debris removal expense
               The following examples assume that             is $25,000, the maximum payable under Paragraph
               there is no Coinsurance penalty.               (4). Thus, the total payable for debris removal
Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                              debris removal expense is not covered.
Limit of Insurance:                           $ 90,000
                                                                     b. Preservation Of Property
Amount of Deductible:                         $     500
                                                                          If it is necessary to move Covered Property
Amount of Loss:                               $ 50,000                    from the described premises to preserve it
Amount of Loss Payable:                       $ 49,500                    from loss or damage by a Covered Cause
                                       ($50,000 - $500)                   of Loss, we will pay for any direct physical
Debris Removal Expense:                       $ 10,000                    loss or damage to that property:
Debris Removal Expense Payable:               $ 10,000                    (1) While it is being moved or while
                                                                              temporarily stored at another location;
($10,000 is 20% of $50,000.)
                                                                              and
The debris removal expense is less than 25% of the                        (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                          30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit                 c.   Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                        When the fire department is called to save
removal expense is payable in accordance with the                         or protect Covered Property from a
terms of Paragraph (3).                                                   Covered Cause of Loss, we will pay up to
                                                                          $1,000 for service at each premises
Example 2
                                                                          described in the Declarations, unless a
Limit of Insurance:                          $ 90,000                     higher limit is shown in the Declarations.
                                                                          Such limit is the most we will pay
Amount of Deductible:                        $      500
                                                                          regardless of the number of responding fire
Amount of Loss:                              $ 80,000                     departments or fire units, and regardless of
Amount of Loss Payable:                      $ 79,500                     the number or type of services performed .
                                       ($80,000 - $500)                   This Additional Coverage applies to your
Debris Removal Expense:                      $ 40,000                     liability for fire department service charges:
Debris Removal Expense Payable                                            (1) Assumed by contract or agreement prior
                   Basic Amount:               $ 10,500                       to loss; or
                   Additional Amount:          $ 25,000                   (2) Required by local ordinance.
The basic amount payable for debris removal                               No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                               Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                            © Insurance Services Office, Inc., 2011                        CP 00 10 10 12
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 40 of 91



    d. Pollutant Clean-up And Removal                             (5) Under this Additional Coverage, we will
      We will pay your expense to extract                             not pay for:
      "pollutants" from land or water at the                          (a) The enforcement of or compliance
      described premises if the discharge,                                with any ordinance or law which
      dispersal, seepage, migration. release or                           requires        demolition,      repair,
      escape of the "pollutants" is caused by or                          replacement,             reconstruction,
      results from a Covered Cause of Loss that                           remodeling       or   remediation     of
      occurs during the policy period. The                                property due to contamination by
      expenses will be paid only if they are                              "pollutants" or due to the presence,
      reported to us in writing within 180 days of                        growth, proliferation, spread or any
      the date on which the Covered Cause of                              activity of "fungus", wet or dry rot or
      Loss occurs.                                                        bacteria; or
      This Additional Coverage does not apply to                      (b) Any costs associated with the
      costs to test for, monitor or assess the                            enforcement of or compliance with
      existence, concentration or effects of                              an ordinance or law which requires
      "pollutants". But we will pay for testing                           any insured or others to test for,
      which is performed in the course of                                 monitor, clean up, remove, contain,
      extracting the "pollutants" from the land or                        treat, detoxify or neutralize, or in any
      water.                                                              way respond to, or assess the
      The most we will pay under this Additiona I                         effects of "pollutants", "fungus", wet
      Coverage for each described premises is                             or dry rot or bacteria.
      $10,000 for the sum of all covered                          (6) The most we will pay under this
      expenses arising out of Covered Causes of                       Additional Coverage, for each described
      Loss occurring during each separate 12-                         building insured under this Coverage
      month period of this policy.                                    Form, is $10,000 or 5% of the Limit of
    e. Increased Cost Of Construction                                 Insurance applicable to that building,
                                                                      whichever is less. If a damaged building
      (1) This Additional Coverage applies only to                    is covered under a blanket Limit of
          buildings to which the Replacement                          Insurance which applies to more than
          Cost Optional Coverage applies.                             one building or item of property, then the
      (2) In the event of damage by a Covered                         most we will pay under this Additional
          Cause of Loss to a building that is                         Coverage, for that damaged building, is
          Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
          increased costs incurred to comply with                     value of the damaged building as of the
          the minimum standards of an ordinance                       time of loss times the applicable
          or law in the course of repair, rebuilding                  Coinsurance percentage.
          or replacement of damaged parts of that                     The amount payable under this
          property, subject to the limitations stated                 Additional Coverage is additional
          in e.(3) through e.(9) of this Additional                   insurance.
          Coverage.
                                                                  (7) Wrth   respect       to   this   Additional
      (3) The ordinance or law referred to in e.(2)                   Coverage:
          of this Addition a I Coverage is an
          ordinance or law that regulates the                         (a) We will not pay for the Increased
          construction or repair of buildings or                          Cost of Construction:
          establishes zoning or land           use                           (i) Until the property is actually
          requirements at the described premises                                 repaired or replaced at the same
          and is in force at the time of loss.                                   or another premises; and
      (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
          not pay any costs due to an ordinance                               is made as soon as reasonably
          or law that:                                                        possible after the loss or
         (a) You were required to comply with                                 damage, not to exceed two
             before the loss, even when the                                   years. We may extend this period
             building was undamaged; and                                      in writing during the two years.
         (b) You failed to comply with.




CP00101012                         © Insurance Services Office, Inc., 2011                          Page 5 of 16
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 41 of 91



           (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                 at the same premises, or if you elect                   to Your Business Personal Property
                 to rebuild at another premises, the                     apply to this Additional Coverage ,
                 most we will pay for the Increased                      Electronic Data, subject to the following:
                 Cost of Construction , subject to the                   (a) If the Causes Of Loss - Special
                 provisions of e.(6) of this Additional                      Form applies, coverage under this
                 Coverage, is the increased cost of                          Additional   Coverage,     Electronic
                 construction at the same premises.                          Data, is limited to the "specified
           (c) If the ordinance or law requires                              causes of loss" as defined in that
               relocation to another premises, the                           form and Collapse as set forth in that
               most we will pay for the Increased                            form.
               Cost of Construction , subject to the                     (b) If the Causes Of Loss - Broad Form
               provisions of e.(6) of this Additional                        applies,    coverage    under   this
               Coverage, is the increased cost of                            Additional    Coverage,   Electronic
               construction at the new premises.                             Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject                          in that form.
            to the terms of the Ordinance Or Law                         (c) If the Causes Of Loss form is
            Exclusion to the extent that such                                endorsed to add a Covered Cause of
            Exel usion would conflict with the                               Loss, the additional Covered Cause
            provisions of this Additional Coverage.                          of Loss does not apply to the
        (9) The costs addressed in the Loss                                  coverage    provided    under this
            Payment and Valuation Conditions and                             Additional   Coverage,    Electronic
            the     Replacement       Cost   Optional                        Data.
            Coverage, in this Coverage Form , do                         (d) The Covered Causes of Loss include
            not include the          increased   cost                           a virus, harmful code or similar
            attributable to enforcement of or                                   instruction introduced into or enacted
            compliance with an ordinance or law.                                on a computer system (including
            The amount payable under this                                       electronic data) or a network to
            Additional Coverage, as stated in e.(6)                             which it is connected, designed to
            of this Additional Coverage, is not                                 damage or destroy any part of the
            subject to such limitation.                                         system or disrupt its normal
      f. Electronic Data                                                        operation. But there is no coverage
        (1) Under     this    Additional    Coverage,                           for loss or damage caused by or
            electronic data has the meaning                                     resulting from manipulation of a
            described under Property Not Covered ,                              computer         system      (including
            Electronic     Data.     This    Additional                         electronic data) by any employee,
            Coverage does not apply to your "stock"                             including a temporary or leased
            of prepackaged software, or to                                      employee, or by an entity retained by
            electronic data which is integrated in                              you or for you to inspect, design,
            and operates or controls the building's                             install, modify, maintain, repair or
            elevator, lighting, heating, ventilation, air                       replace that system.
            conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




Page 6 of 16                          © Insurance Services Office, Inc., 2011                         CP 00 10 10 12
           Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 42 of 91



      (4) The most we will pay under this                         (2) Your Business Personal Property
          Additional Coverage, Electronic Data, is                    (a) If this policy covers Your Business
          $2,500 (unless a higher limit is shown in                          Personal Property, you may extend
          the Declarations) for all loss or damage                           that insurance to apply to:
          sustained in any one policy year,
          regardless of the number of occurrences                        (i) Business     personal    property,
          of loss or damage or the number of                                 including such property that you
          premises,     locations    or    computer                          newly acquire, at any location
          systems involved. If loss payment on the                           you acquire other than at fairs,
          first occurrence does not exhaust this                             trade shows or exhibitions; or
          amount, then the balance is available for                     (ii) Business     personal    property,
          subsequent loss or damage sustained in                             including such property that you
          but not after that policy year. Wrth                               newly acquire, located at your
          respect to an occurrence which begins                              newly constructed or acquired
          in one policy year and continues or                                buildings    at    the     location
          results in additional loss or damage in a                          described in the Declarations.
          subsequent policy year(s), all loss or
                                                                         The most we will pay for loss or
          damage is deemed to be sustained in
                                                                         damage under this Extension is
          the policy year in which the occurrence
                                                                         $100,000 at each building.
          began.
                                                                     (b) This Extension does not apply to:
  5. Coverage Extensions
                                                                         (i) Personal property of others that
    Except as otherwise provided, the following                              is temporarily in your possession
    Extensions apply to property located in or on
                                                                             in the course of installing or
    the building described in the Declarations or in
                                                                             performing     work    on     such
    the open (or in a vehicle) within 100 feet of the
                                                                             property; or
    described premises.
                                                                        (ii) Personal property of others that
    If a Coinsurance percentage of 80% or more,                              is temporarily in your possession
    or a Value Reporting period symbol , is shown                            in      the  course     of    your
    in the Declarations, you may extend the
                                                                             manufacturing or wholesaling
    insurance provided by this Coverage Part as
                                                                             activities.
    follows:
                                                                  (3) Period Of Coverage
    a. Newly Acquired Or Constructed
       Property                                                       Wrth respect to insurance provided
                                                                      under this Coverage Extension for
       (1) Buildings
                                                                      Newly      Acquired     Or  Constructed
           If this policy covers Building, you may                    Property, coverage will end when any of
           extend that insurance to apply to:                         the following first occurs:
          (a) Your new buildings while being built                    (a) This policy expires;
              on the described premises; and                          (b) 30 days expire after you acquire the
          (b) Buildings you acquire at locations,                         property or begin construction of that
              other than the described premises,                          part of the building that would qualify
              intended for:                                               as covered property; or
              (i) Similar use as the building                         (c) You report values to us.
                  described in the Declarations; or
                                                                      We will charge you additional premium
             (ii) Use as a warehouse.                                 for values reported from the date you
          The most we will pay for loss or damage                     acquire    the     property   or   begin
          under this Extension is $250,000 at                         construction of that part of the building
          each building .                                             that would qualify as covered property.




CP00101012                         © Insurance Services Office, Inc., 2011                           Page 7 of 16
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 43 of 91



      b. Personal Effects And Property Of Others                 d. Property Off-premises
         You may extend the insurance that applies                 (1) You may extend the insurance provided
         to Your Business Personal Property to                          by this Coverage Form to apply to your
         apply to:                                                      Covered Property while it is away from
        (1) Personal effects owned by you, your                         the described premises, if it is:
            officers, your partners or members, your                   (a) Temporarily at a location you do not
            managers or your employees. This                                own, lease or operate;
            Extension does not apply to loss or                       (b) In storage at a location you lease,
            damage by theft.                                                provided the lease was executed
        (2) Personal property of others in your care,                       after the beginning of the current
            custody or control.                                             policy term; or
         The most we will pay for loss or damage                       (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each                    (2) This Extension does not apply to
         described premises. Our payment for loss                       property:
         of or damage to personal property of others
         will only be for the account of the owner of                  (a) In or on a vehicle; or
         the property.                                                (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                                 your salespersons, unless the
         Than Electronic Data)                                              property is in such care, custody or
                                                                            control at a fair, trade show or
        (1) You may extend the insurance that                               exhibition.
            applies to Your Business Personal
            Property to apply to the cost to replace               (3) The most we will pay for loss or damage
            or restore the lost information on                          under this Extension is $10,000.
            valuable papers and records for which                e. Outdoor Property
            duplicates do not exist. But this                       You may extend the insurance provided by
            Extension does not apply to valuable                    this Coverage Form to apply to your
            papers and records which exist as                       outdoor fences, radio and television
            electronic data. Electronic data has the
                                                                    antennas (including satellite dishes), trees,
            meaning described under Property Not
                                                                    shrubs and plants (other than trees, shrubs
            Covered, Electronic Data.
                                                                    or plants which are "stock" or are part of a
        (2) If the Causes Of Loss - Special Form                    vegetated roof), including debris removal
            applies, coverage under this Extension                  expense, caused by or resulting from any of
            is limited to the "specified causes of                  the following causes of loss if they are
            loss" as defined in that form and                       Covered Causes of Loss:
            Collapse as set forth in that form .                   (1) Fire;
        (3) If the Causes Of Loss - Broad Form
                                                                   (2) Lightning;
            applies, coverage under this Extension
            includes Collapse as set forth in that                 (3) Explosion;
            form.                                                  (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will                 (5) Aircraft.
            pay to replace or restore the lost
            information is $2,500 at each described                 The most we will pay for loss or damage
            premises, unless a higher limit is shown                under this Extension is $1 ,000, but not
            in the Declarations. Such amount is                     more than $250 for any one tree, shrub or
            additional insurance. We will also pay                  plant. These limits apply to any one
            for the cost of blank material for                      occurrence, regardless of the types or
                                                                    number of items lost or damaged in that
            reproducing the records (whether or not
            duplicates exist) and (when there is a                  occurrence.
            duplicate) for the cost of labor to
            transcribe or copy the records. The
            costs of blank material and labor are
            subject to the applicable Limit of
            Insurance on Your Business Personal
            Property and, therefore, coverage of
            such costs is not additional insurance.




Page 8 of 16                        © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 44 of 91



      Subject to all aforementioned terms and                    (2) If the applicable Covered Causes of
      limitations of coverage, this Coverage                         Loss form or endorsement contains a
      Extension     includes the expense of                          limitation or exclusion concerning loss or
      removing from the described premises the                       damage from sand, dust, sleet, snow,
      debris of trees, shrubs and plants which are                   ice or rain to property in a structure,
      the property of others, except in the                          such limitation or exclusion also applies
      situation in which you are a tenant and such                   to property in a portable storage unit.
      property is owned by the landlord of the                   (3) Coverage under this Extension:
      described premises.
                                                                     (a) Will end 90 days after the business
    f. Non-owned Detached Trailers                                       personal property has been placed in
      (1) You may extend the insurance that                              the storage unit;
          applies to Your Business Personal                          (b) Does not apply if the storage unit
          Property to apply to loss or damage to                            itself has been in use at the
          trailers that you do not own , provided                           described premises for more than 90
          that:                                                             consecutive days, even if the
         (a) The trailer is used in your business;                          business personal property has been
         (b) The trailer is in your care, custody or                        stored there for 90 or fewer days as
             control at the premises described in                           of the time of loss or damage.
             the Declarations; and                               (4) Under this Extension, the most we will
         (c) You have a contractual responsibility                   pay for the total of all loss or damage to
             to pay for loss or damage to the                        business personal property is $10,000
             trailer.                                                (unless a higher limit is indicated in the
                                                                     Declarations     for such         Extension)
      (2) We will not pay for any loss or damage                     regardless of the number of storage
          that occurs:                                               units. Such limit is part of, not in addition
         (a) While the trailer is attached to any                    to, the applicable Limit of Insurance on
             motor    vehicle     or    motorized                    Your Business Personal Property.
             conveyance, whether or not the                          Therefore,     payment         under     this
             motor    vehicle     or    motorized                    Extension will not increase the
             conveyance is in motion;                                applicable Limit of Insurance on Your
                                                                     Business Personal Property.
         (b) During    hitching  or    unhitching
             operations, or when a trailer                       (5) This Extension does not apply to loss or
             becomes accidentally unhitched from                     damage otherwise covered under this
             a motor vehicle or motorized                            Coverage Form or any endorsement to
             conveyance.                                             this Coverage Form or policy, and does
                                                                     not apply to loss or damage to the
      (3) The most we will pay for loss or damage
                                                                     storage unit itself.
          under this Extension is $5,000, unless a
          higher limit is shown in the Declarations.          Each of these Extensions is additional
                                                              insurance unless otherwise indicated. The
      (4) This insurance is excess over the
          amount due (whether you can collect on              Additional Condition, Coinsurance, does not
                                                              apply to these Extensions.
          it or not) from any other insurance
          covering such property.                       B. Exclusions And Limitations
    g. Business Personal Property Temporarily              See applicable Causes Of Loss form as shown in
       In Portable Storage Units                           the Declarations.
      (1) You may extend the insurance that             C. Limits Of Insurance
          applies to Your Business Personal                The most we will pay for loss or damage in any
          Property to apply to such property while         one occurrence is the applicable Limit Of
          temporarily stored in a portable storage         Insurance shown in the Declarations.
          unit (including a detached trailer)
          located within 100 feet of the building or       The most we will pay for loss or damage to
          structure described in the Declarations          outdoor signs, whether or not the sign is attached
          or within 100 feet of the premises               to a building, is $2,500 per sign in any one
          described in the Declarations, whichever         occurrence.
          distance is greater.




CP00101012                        © Insurance Services Office, Inc., 2011                          Page 9 of 16
                Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 45 of 91



   The amounts of insurance stated in the following          Total amount of loss payable:
   Additional Coverages apply in accordance with the         $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                    Example 2
   Declarations for any other coverage:                      (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                        penalty.)
   2. Pollutant Clean-up And Removal;                        The Deductible and Limits of Insurance are the same
                                                             as those in Example 1 .
   3. Increased Cost Of Construction ; and
   4. Electronic Data.                                       Loss to Building 1 :                       $ 70,000
   Payments under the Preservation Of Property                 (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                 Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                              (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable - Building 1:                 $ 60,000
   In any one occurrence of loss or damage                     (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce   Loss Payable - Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.            (Limit of Insurance)
   If the adjusted amount of loss is less than or equal      Total amount of loss payable:              $ 140,000
   to the Deductible, we will not pay for that loss. If
                                                             E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible             The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the            Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                  Property Conditions :
   whichever is less.                                           1. Abandonment
   When the occurrence involves loss to more than                  There can be no abandonment of any property
   one item of Covered Property and separate Limits                to us.
   of Insurance apply, the losses will not be
                                                                2. Appraisal
   combined in determining application of the
   Deductible. But the Deductible w ill be applied only            If we and you disagree on the value of the
   once per occurrence.                                            property or the amount of loss, either may
                                                                   make written demand for an appraisal of the
Example 1                                                          loss. In this event, each party will select a
(This example assumes there is no Coinsurance                      competent and impartial appraiser. The two
penalty.)                                                          appraisers will select an umpire. If they cannot
                                                                   agree, either may request that selection be
Deductible:                                   $      250           made by a judge of a court having jurisdiction.
Limit of Insurance - Building 1:              $   60,000           The appraisers will state separately the value
Limit of Insurance - Building 2:              $   80,000           of the property and amount of loss. If they fail
                                                                   to agree, they will submit their differences to
Loss to Building 1:                           $   60,100           the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000           will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                          and umpire equally.
The Deductible will be subtracted from the amount of                If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:                right to deny the claim .
    $ 60,100                                                    3. Duties In The Event Of Loss Or Damage
          250                                                       a. You must see that the following are done in
   $ 59,850 Loss Payable - Building 1                                  the event of loss or damage to Covered
                                                                       Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                 (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                          broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                          © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 46 of 91




       (2) Give us prompt notice of the loss or                4. Loss Payment
            damage. Include a description of the                  a. In the event of loss or damage covered by
            property involved.                                        this Coverage Form, at our option, we will
       (3) As soon as possible, give us a                             either:
            description of how, when and where the                   (1) Pay the value of lost or damaged
            loss or damage occurred.                                      property;
       (4) Take all reasonable steps to protect the                  (2) Pay the cost of repairing or replacing the
            Covered Property from further damage,                         lost or damaged property, subject to b.
            and keep a record of your expenses                            below;
            necessary to protect the Covered
                                                                     (3) Take all or any part of the property at an
            Property, for consideration in the
                                                                          agreed or appraised value; or
            settlement of the claim. This will not
            increase the Limit of Insurance.                         (4) Repair, rebuild or replace the property
            However, we will not pay for any                              with other property of like kind and
            subsequent loss or damage resulting                            quality, subject to b. below.
            from a cause of loss that is not a                        We will determine the value of lost or
            Covered Cause of Loss. Also, if                           damaged property, or the cost of its repair
             feasible, set the damaged property                       or replacement, in accordance with the
            aside and in the best possible order for                  applicable terms of the Valuation Con_dition
            examination.                                              in this Coverage Form or any applicable
       (5) At our request, give us complete                           provision which amends or supersedes the
             inventories of the damaged and                           Valuation Condition.
             undamaged property. Include quantities,               b. The cost to repair, rebuild or replace does
             costs, va lues and amount of loss                        not include the increased cost attributable
             claimed .                                                to enforcement of or compliance with any
        (6) As often as may be reasonably required,                   ordinance       or      law    regulating  the
             permit us to inspect the property proving                construction, use or repair of any property.
             the loss or damage and examine your                   c. We will give notice of our intentions within
             books and records.                                        30 days after we receive the sworn proof of
             Also, permit us to take samples of                        loss.
             damaged and undamaged property for                    d. We will not pay you more than your
             inspection, testing and analysis, and                     financial interest in the Covered Property.
              permit us to make copies from your
              books and records.                                   e. We may adjust losses with the owners of
                                                                        lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss                       If we pay the owners, such payments will
              containing the information we request to                  satisfy your claims against us for the
              investigate the claim. You must do this                   owners' property. We will not pay the
              within 60 days after our request. We will                 owners more than their financial interest in
              supply you with the necessary forms.                      the Covered Property.
       (8) Cooperate with us in the investigation or                f. We may elect to defend you against suits
            settlement of the claim.                                    arising from claims of owners of property.
     b. We may examine any insured under oath,                          We will do this at our expense.
        while not in the presence of any other                     g. We will pay for covered loss or damage
        insured and at such times as may be                             within 30 days after we receive the sworn
        reasonably required, about any matter                            proof of loss, if you have complied with all
        relating to this insurance or the claim,                         of the terms of this Coverage Part, and:
        including an insured's books and records. In
        the event of an examination, an insured's                      (1) We have reached agreement with you
        answers must be signed.                                              on the amount of loss; or
                                                                      (2) An appraisal award has been made.




CP 00 10 10 12                         © Insurance Services Office, Inc., 2011                        Page 11 of 16
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 47 of 91



      h. A party wall is a wall that separates and is                   (b) When this policy is issued to the
         common to adjoining buildings that are                                owner or general lessee of a
         owned by different parties. In settling                               building, building means the entire
         covered losses involving a party wall , we                            building. Such building is vacant
         will pay a proportion of the loss to the party                        unless at least 31 % of its total
         wall based on your interest in the wall in                            square footage is:
         proportion to the interest of the owner of the                        (i) Rented to a lessee or sublessee
         adjoining building. However, if you elect to                              and used by the lessee or
         repair or replace your building and the                                   sublessee    to    conduct   its
         owner of the adjoining building elects not to                             customary operations; and/or
         repair or replace that building, we will pay
         you the full value of the loss to the party                       (ii) Used by the building owner to
         wall, subject to all applicable policy                                 conduct customary operations.
         provisions including Limits of Insurance, the              (2) Buildings    under    construction    or
         Valuation and Coinsurance Conditions and                       renovation are not considered vacant.
         all other provisions of this Loss Payment                b. Vacancy Provisions
         Condition.     Our payment under the
         provisions of this paragraph does not alter                 If the building where loss or damage occurs
         any right of subrogation we may have                        has been vacant for more than 60
         against any entity, including the owner or                  consecutive days before that loss or
         insurer of the adjoining building, and does                 damage occurs:
         not alter the terms of the Transfer Of Rights              (1) We will not pay for any loss or damage
         Of Recovery Against Others To Us                               caused by any of the following, even if
         Condition in this policy.                                      they are Covered Causes of Loss:
   5. Recovered Property                                                (a) Vandalism;
     If either you or we recover any property after                     (b) Sprinkler leakage, unless you have
     loss settlement, that party must give the other                        protected    the   system   against
     prompt notice. At your option, the property will                       freezing;
     be returned to you. You must then return to us
                                                                        (c) Building glass breakage;
     the amount we paid to you for the property. We
     will pay recovery expenses and the expenses                        (d) Water damage;
     to repair the recovered property, subject to the                   (e) Theft; or
     Limit of Insurance.
                                                                        (f) Attempted theft.
   6. Vacancy
                                                                    (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                           other than those listed in b.(1 )(a)
        (1) As used in this Vacancy Condition, the                      through b.(1)(f) above, we will reduce
            term building and the term vacant have                      the amount we would otherwise pay for
            the meanings set forth in (1 )(a) and                       the loss or damage by 15%.
            (1)(b) below:                                     7. Valuation
            (a) When this policy is issued to a                   We will determine the value of Covered
                tenant, and with respect to that                  Property in the event of loss or damage as
                tenant's interest in Covered Property,            follows:
                building means the unit or suite
                rented or leased to the tenant. Such              a. At actual cash value as of the time of loss
                building is vacant when it does not                  or damage, except as provided in b., c., d.
                contain enough business personal                     and e. below.
                property to conduct customary                     b. If the Limit of Insurance for Building
                operations.                                          satisfies    the     Additional  Condition ,
                                                                     Coinsurance, and the cost to repair or
                                                                     replace the damaged building property is
                                                                     $2,500 or less, we will pay the cost of
                                                                     building repairs or replacement.




Page 12 of 16                        © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 48 of 91



         The cost of building repairs or replacement                 Instead, we will determine the most we will
         does not include the increased cost                         pay using the following steps:
         attributable   to   enforcement      of    or              (1) Multiply the value of Covered Property
         compliance with any ordinance or law                           at the time of loss by the Coinsurance
         regulating the construction, use or repair of                  percentage;
         any property.
                                                                    (2) Divide the Limit of Insurance of the
         However, the following property will be                        property by the figure determined in
         valued at the actual cash value, even when                     Step (1 );
         attached to the building:
                                                                    (3) Multiply the total amount of loss, before
        ( 1) Awnings or floor coverings;                                the application of any deductible, by the
        (2) Appliances for refrigerating, ventilating,                  figure determined in Step (2); and
            cooking, dishwashing or laundering; or                  (4) Subtract the deductible from the figure
        (3) Outdoor equipment or furniture.                             determined in Step (3).
      c. "Stock" you have sold but not delivered at                  We will pay the amount determined in Step
         the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
         expenses you otherwise would have had.                      less. For the remainder, you will either have
      d. Glass at the cost of replacement with                       to rely on other insurance or absorb the
         safety-glazing material if required by law.                 loss yourself.
      e. Tenants' Improvements and Betterments at:         Example 1 (Underinsurance)
        (1) Actual cash value of the lost or               When:     The value of the property is:       $250,000
            damaged property if you make repairs                     The Coinsu ranee percentage
            promptly.                                                for it is:                              80%
        (2) A proportion of your original cost if you                The Limit of Insurance for it is:   $100,000
            do not make repairs promptly. We will
            determine the proportionate value as                     The Deductible is:                  $    250
            follows:                                                 The amount of loss is:              $ 40,000
            (a) Multiply the original cost by the          Step (1 ): $250,000 x 80% = $200,000
                number of days from the loss or                      (the minimum amount of insurance to
                damage to the expiration of the                      meet your Coinsurance requirements)
                lease; and
                                                           Step (2): $100,000 • $200,000 = .50
            (b) Divide the amount determined in (a)
                                                           Step (3): $40,000 X .50 = $20,000
                above by the number of days from
                the installation of improvements to        Step (4): $20,000 -$250 = $19,750
                the expiration of the lease.               We will pay no more than $19,750. The remaining
            If your lease contains a renewal option,       $20,250 is not covered.
            the expiration of the renewal option           Example 2 (Adequate Insurance)
            period will replace the expiration of the
            lease in this procedure.                       When:     The value of the property is:       $250,000
        (3) Nothing if others pay for repairs or                     The Coinsurance percentage
            replacement.                                             for it is:                              80%
F. Additional Conditions                                             The Limit of Insurance for it is:   $200,000
   The following conditions apply in addition to the                 The Deductible is:                  $    250
   Common Policy Conditions and the Commercial                       The amount of loss is:              $ 40,000
   Property Conditions:                                    The minimum amount of insurance to meet your
   1. Coinsurance                                          Coinsurance requirement is $200,000 ($250,000 x
      If a Coinsurance percentage is shown in the          80%). Therefore, the Limit of Insurance in this
      Declarations, the following condition applies:       example is adequate, and no penalty applies. We will
                                                           pay no more than $39,750 ($40,000 amount of loss
      a. We will not pay the full amount of any loss if    minus the deductible of $250).
         the value of Covered Property at the time of
         loss times the Coinsurance percentage
         shown for it in the Declarations is greater
         than the Limit of Insurance for the property.




CP00101012                           © Insurance Services Office, Inc., 2011                         Page 13 of 16
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 49 of 91



        b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                        within 60 days after receiving notice
           apply to the total of all property to which the                 from us of your failure to do so; and
           limit applies.                                              (3) Has notified us of any change in
Example 3                                                                  ownership, occupancy or substantial
                                                                           change    in  risk known  to the
When:      The value of the property is:                                   mortgageholder.
           Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
           Building at Location 2:             $100,000                 then apply directly to the mortgageholder.
           Personal Property                                         e. If we pay the mortgageholder for any loss
           at Location 2:                      $ 75 000                 or damage and deny payment to you
                                               $250,000                 because of your acts or because you have
                                                                        failed to comply with the terms of this
           The Coinsurance percentage
                                                                        Coverage Part:
           for it is:                                90%
                                                                       (1) The mortgageholder's rights under the
           The Limit of Insurance for
           Buildings and Personal Property                                 mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $180,000                    extent of the amount we pay; and
           The Deductible is:                  $ 1,000                 (2) The mortgageholder's right to recover
                                                                           the full amount of the mortgageholder's
           The amount of loss is:                                          claim will not be impaired.
           Building at Location 2:             $ 30,000
                                                                        At our option, we may pay to the
           Personal Property                                            mortgageholder the whole principal on the
           at Location 2:                      $ 20 000                 mortgage plus any accrued interest. In this
                                               $ 50,000                 event, your mortgage and note will be
Step (1 ): $250,000 X 90%    = $225,000                                 transferred to us and you will pay your
                                                                        remaining mortgage debt to us.
          (the minimum amount of insurance to
          meet your Coinsurance requirements                         f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                         notice to the mortgageholder at least:
Step (2): $180,000 , $225,000 = .80                                    (1) 10 days before the effective date of
                                                                           cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000
                                                                           nonpayment of premium; or
Step (4): $40,000 - $1 ,000 = $39,000
                                                                       (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                            cancellation if we cancel for any other
$11,000 is not covered.                                                    reason.
   2. Mortgageholders                                                g. If we elect not to renew this policy, we will
        a. The term mortgageholder includes trustee.                    give written notice to the mortgageholder at
                                                                        least 1O days before the expiration date of
        b. We will pay for covered loss of or damage                    this policy.
           to buildings or structures to each
           mortgageholder shown in the Declarations           G. Optional Coverages
           in their order of precedence, as interests            If shown as applicable in the Declarations, the
           may appear.                                           following Optional Coverages apply separately to
        c. The mortgageholder has the right to receive           each item:
           loss payment even if the mortgageholder               1. Agreed Value
           has started foreclosure or similar action on              a. The Additional Condition, Coinsurance,
           the building or structure.                                   does not apply to Covered Property to
        d. If we deny your claim because of your acts                   which this Optional Coverage applies. We
           or because you have failed to comply with                    will pay no more for loss of or damage to
           the terms of this Coverage Part, the                         that property than the proportion that the
           mortgageholder will still have the right to                  Limit of Insurance under this Coverage Part
           receive loss payment if the mortgageholder:                  for the property bears to the Agreed Value
          (1) Pays any premium due under this                           shown for it in the Declarations.
              Coverage Part at our request if you
              have failed to do so;




Page 14 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 50 of 91



         b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
            Coverage shown in the Declarations is not                       option is shown in the Declarations.
            extended,   the     Additional    Condition ,               Under the terms of this Replacement Cost
            Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
            Coverage expires.                                           and betterments are not considered to be
         c. The terms of this Optional Coverage apply                   the personal property of others.
            only to loss or damage that occurs:                      c. You may make a claim for loss or damage
           (1) On or after the effective date of this                    covered by this insurance on an actual cash
               Optional Coverage; and                                    value basis instead of on a replacement
           (2) Before the Agreed Value expiration date                   cost basis. In the event you elect to have
               shown in the Declarations or the policy                   loss or damage settled on an actual cash
               expiration date, whichever occurs first.                  value basis, you may still make a claim for
                                                                         the additional coverage this Optional
      2. Inflation Guard                                                 Coverage provides if you notify us of your
         a. The Limit of Insurance for property to which                 intent to do so within 180 days after the loss
            this Optional Coverage applies will                          or damage.
            automatically increase by the annual                     d. We will not pay on a replacement cost basis
            percentage shown in the Declarations.                        for any loss or damage:
         b. The amount of increase will be:                             (1) Until the lost or damaged property is
           (1) The Limit of Insurance that applied on                         actually repaired or replaced ; and
               the most recent of the policy inception                  (2) Unless the repair or replacement is
               date, the policy anniversary date, or any                      made as soon as reasonably possible
               other policy change amending the Limit                         after the loss or damage.
               of Insurance, times
                                                                         Wrth respect to tenants' improvements and
           (2) The percentage of annual increase                         betterments, the following also apply:
               shown in the Declarations, expressed as
               a decimal (example: 8% is .08), times                    (3) If the conditions in d.(1) and d.(2) above
                                                                              are not met, the value of tenants'
           (3) The number of days since the beginning                         improvements and betterments will be
               of the current policy year or the effective                    determined as a proportion of your
               date of the most recent policy change                          original cost, as set forth in the
               amending the Limit of Insurance, divided                       Valuation Loss Condition of this
               by 365.                                                        Coverage Form; and
Example                                                                 (4) We will not pay for loss or damage to
If:    The applicable Limit of lnsu ranee is:   $ 100,000                     tenants' improvements and betterments
                                                                              if others pay for repairs or replacement.
       The annual percentage increase is:             8%
                                                                     e. We will not pay more for loss or damage on
       The number of days since the
                                                                         a replacement cost basis than the least of
       beginning of the policy year                                      (1 ), (2) or (3), subject to f. below:
       (or last policy change) is:                    146
                                                                        (1) The Limit of Insurance applicable to the
       The amount of increase is:
                                                                              lost or damaged property;
       $100,000 X .08 X 146, 365 =              $   3,200
                                                                        (2) The cost to replace the lost or damaged
      3. Replacement Cost                                                     property with other property:
         a. Replacement Cost (without deduction for                          (a) Of comparable material and quality;
            depreciation) replaces Actual Cash Value in                            and
            the Valuation Loss Condition of this
                                                                             (b) Used for the same purpose; or
            Coverage Form.
                                                                        (3) The amount actually spent that is
         b. This Optional Coverage does not apply to:
                                                                              necessary to repair or replace the lost or
           (1) Personal property of others;                                   damaged property.
           (2) Contents of a residence;                                  If a building is rebuilt at a new premises, the
           (3) Works of art, antiques or rare articles,                  cost described in e.(2) above is limited to
               including etchings, pictures, statuary,                   the cost which would have been incurred if
               marbles, bronzes, porcelains and bric-a-                  the building had been rebuilt at the original
               brac; or                                                  premises.




CP00101012                              © Insurance Services Office, Inc., 2011                         Page 15 of 16
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 51 of 91



      f. The cost of repair or replacement does not       H. Definitions
         include the increased cost attributable to          1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                   including mold or mildew, and any mycotoxins,
         ordinance     or    law     regulating    the           spores, scents or by-products produced or
         construction, use or repair of any property.            released by fungi.
   4. Extension Of Replacement Cost To                       2. "Pollutants" means any solid, liquid, gaseous or
      Personal Property Of Others                               thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage              smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,            chemicals and waste. Waste includes materials
         then this Extension may also be shown as               to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this           3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph                for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional               finished goods, including supplies used in their
         Coverage is deleted and all other provisions           packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. Wrth respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                       © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 52 of 91


                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00301012


              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                         Wrth respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of a building, your premises means:
      Business Income means the:
                                                                          (a) The portion of the building which you
      a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
          income taxes) that would have been earned
         or incurred; and                                                 (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      b. Continuing normal operating expenses                                 premises      described    in   the
          incurred, including payroll.                                        Declarations, whichever distance is
      For manufacturing risks, Net Income includes                            greater (with respect to loss of or
      the net sales value of production.                                      damage to personal property in the
                                                                              open or personal property in a
      Coverage is provided as described and limited
      below for one or more of the following options                          vehicle); and
      for which a Limit Of Insurance is shown in the                      (c) Any area within the building or at the
      Declarations:                                                           described premises, if that area
                                                                              services, or is used to gain access
         (1) Business     Income    Including   "Rental
                                                                              to, the portion of the building which
             Value".
                                                                              you rent, lease or occupy.
         (2) Business Income Other Than "Rental
             Value".                                            2. Extra Expense

         (3) "Rental Value".
                                                                    a. Extra Expense Coverage is provided at the
                                                                       premises described in the Declarations only
      If option (1) above is selected, the term                        if the Declarations show that Business
      Business Income will include "Rental Value". If                  Income Coverage applies at that premises.
      option (3) above is selected, the term Business
      Income will mean "Rental Value" only.                         b. Extra Expense means necessary expenses
                                                                       you incur during the "period of restoration"
      If Limits of Insurance are shown under more                      that you would not have incurred if there
      than one of the above options, the provisions                    had been no direct physical loss or damage
      of this Coverage Part apply separately to each.                  to property caused by or resulting from a
      We will pay for the actual loss of Business                      Covered Cause of Loss.
      Income you sustain due to the necessary                          We will pay Extra Expense (other than the
      "suspension" of your "operations" during the                     expense to repair or replace property) to:
      "period of restoration". The "suspension" must
                                                                       (1) Avoid or minimize the "suspension" of
      be caused by direct physical loss of or damage
                                                                           business and to continue operations at
      to property at premises which are described in
                                                                           the    described     premises     or   at
      the Declarations and for which a Business
                                                                           replacement premises or temporary
      Income Limit Of Insurance is shown in the
      Declarations. The loss or damage must be                             locations, including relocation expenses
      caused by or result from a Covered Cause of                          and costs to equip and operate the
      Loss. Wrth respect to loss of or damage to                           replacement location or temporary
      personal property in the open or personal                            location.
      property in a vehicle, the described premises
      include the area within 100 feet of such
      premises.



CP00301012                            © Insurance Services Office, Inc., 2011                           Page 1 of 9
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 53 of 91



        (2) Minimize the "suspension" of business if          5. Additional Coverages
            you cannot continue "operations".                    a. Civil Authority
         We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
         replace property, but only to the extent it                 the described premises are premises to
         reduces the amount of loss that otherwise                   which this Coverage Form applies, as
         would have been payable under this                          shown in the Declarations.
         Coverage Form.
                                                                     When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                         damage to property other than property at
      Limitations                                                    the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                    actual loss of Business Income you sustain
      in the Declarations.                                           and necessary Extra Expense caused by
   4. Additional Limitation - lnte rruption Of                       action of civil authority that prohibits access
      Computer Operations                                            to the described premises, provided that
                                                                     both of the following apply:
      a. Coverage for Business Income does not
         apply when a "suspension" of "operations"                  (1) Access to the area immediately
         is caused by destruction or corruption of                      surrounding the damaged property is
         electronic data, or any loss or damage to                      prohibited by civil authority as a result of
         electronic data, except as provided under                      the damage, and the described
         the Additional Coverage, Interruption Of                       premises are within that area but are not
         Computer Operations.                                           more than one mile from the damaged
                                                                        property; and
      b. Coverage for Extra ExPense does not apply
         when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
         "suspension" of "operations" caused by                         response      to   dangerous      physical
         destruction or corruption of electronic data,                  conditions resulting from the damage or
         or any loss or damage to electronic data,                      continuation of the Covered Cause of
         except as provided under the Additional                        Loss that caused the damage, or the
         Coverage,     Interruption   Of Computer                       action is taken to enable a civil authority
         Operations.                                                    to have unimpeded access to the
                                                                        damaged property.
      c. Electronic data means information, facts or
         computer programs stored as or on,                          Civil Authority Coverage for Business
         created or used on, or transmitted to or                    Income will begin 72 hours after the time of
         from computer software (including systems                   the first action of civil authority that prohibits
         and applications software), on hard or                      access to the described premises and will
         floppy disks, CD-ROMs, tapes, drives, cells,                apply for a period of up to four consecutive
         data processing devices or any other                        weeks from the date on which such
         repositories of computer software which are                 coverage began.
         used      with     electronically controlled                Civil Authority Coverage for Extra Expense
         equipment. The term computer programs,                      will begin immediately after the time of the
         referred to in the foregoing description of                 first action of civil authority that prohibits
         electronic data, means a set of related                     access to the described premises and will
         electronic instructions which direct the                    end:
         operations and functions of a computer or                  (1) Four consecutive weeks after the date
         device connected to it, which enable the                       of that action; or
         computer or device to receive, process,
         store, retrieve or send data.                              (2) When your Civil Authority Coverage for
                                                                        Business Income ends;
      d. This Additional Limitation does not apply
         when loss or damage to electronic data                      whichever is later.
         involves only electronic data which is
         integrated in and operates or controls a
         building's   elevator,   lighting, heating,
         ventilation, air conditioning or security
         system.




Page 2 of 9                          © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 54 of 91



    b. Alterations And New Buildings                                 However, Extended Business Income
      We will pay for the actual loss of Business                    does not apply to loss of Business
      Income you sustain and necessary Extra                         Income incurred as a result of
      Expense you incur due to direct physical                       unfavorable business conditions caused
      loss or damage at the described premises                       by the impact of the Covered Cause of
      caused by or resulting from any Covered                        Loss in the area where the described
      Cause of Loss to:                                              premises are located.
      (1) New buildings or structures, whether                       Loss of Business Income must be
          complete or under construction;                            caused by direct physical loss or
                                                                     damage at the described premises
      (2) Alterations or additions to       existing                 caused by or resulting from any Covered
          buildings or structures; and                               Cause of Loss.
      (3) Machinery, equipment, supplies or                      (2) "Rental Value"
          building materials located on or within
          100 feet of the described premises and:                    If the necessary "suspension" of your
                                                                     "operations" produces a "Rental Value"
         (a) Used in the construction, alterations                   loss payable under this policy, we will
             or additions; or                                        pay for the actual loss of "Rental Value"
         (b) Incidental to the occupancy of new                      you incur during the period that:
             buildings.                                             (a) Begins on the date property is
      If such direct physical loss or damage                            actually repaired , rebuilt or replaced
      delays the start of "operations", the "period                     and tenantability is restored; and
      of restoration" for Business Income                           (b) Ends on the earlier of:
      Coverage will begin on the date
      "operations" would have begun if the direct                        (i) The date you could restore tenant
      physical loss or damage had not occurred.                              occupancy,    with     reasonable
                                                                             speed, to the level which would
    c. Extended Business Income                                              generate the "Rental Value" that
      (1) Business Income Other Than "Rental                                 would have existed if no direct
          Value"                                                             physical loss or damage had
                                                                             occurred; or
         If the necessary "suspension" of your
         "operations" produces a Business                               (ii) 60 consecutive days after the
         Income loss payable under this policy,                              date determined in (2)(a) above.
         we will pay for the actual loss of                          However, Extended Business Income
         Business Income you incur during the                        does not apply to loss of "Rental Value"
         period that:                                                incurred as a result of unfavorable
         (a) Begins on the date property (except                     business conditions caused by the
             "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
             rebuilt or replaced and "operations"                    the area where the described premises
             are resumed; and                                        are located.
         (b) Ends on the earlier of:                                 Loss of "Rental Value" must be caused
                                                                     by direct physical loss or damage at the
             (i) The date you could restore your
                                                                     described premises caused by or
                 "operations", with reasonable
                                                                     resulting from any Covered Cause of
                 speed, to the level which would
                                                                     Loss.
                 generate the business income
                 amount that would have existed if            d. Interruption Of Computer Operations
                 no direct physical loss or damage               (1) Under      this  Additional  Coverage,
                 had occurred ; or                                   electronic data has the meaning
             (ii) 60 consecutive days after the                      described under Additional Limitation -
                  date determined in (1 )(a) above.                  Interruption Of Computer Operations.




CP00301012                        © Insurance Services Office, Inc., 2011                         Page 3 of 9
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 55 of 91



        (2) Subject to all provisions of this                          (4) The most we will pay under this
            Additional Coverage, you may extend                            Additional Coverage , Interruption Of
            the insurance that applies to Business                         Computer Operations , is $2,500 (unless
            Income and Extra Expense to apply to a                         a higher limit is shown in the
            "suspension" of "operations" caused by                         Declarations) for all loss sustained and
            an interruption in computer operations                         expense incurred in any one policy year,
            due to destruction or corruption of                            regardless     of    the    number     of
            electronic data due to a Covered Cause                         interruptions or the number of premises,
            of Loss. However, we will not provide                          locations or computer systems involved.
            coverage      under    this   Additional                       If loss payment relating to the first
            Coverage when the Additional Limitation                        interruption does not exhaust this
            - Interruption Of Computer Operations                          amount, then the balance is available for
            does not apply based on Paragraph                              loss or expense sustained or incurred as
            A.4.d. therein.                                                a result of subsequent interruptions in
        (3) With respect to the coverage provided                          that policy year. A balance remaining at
            under this Additional Coverage, the                            the end of a policy year does not
            Covered Causes of Loss are subject to                          increase the amount of insurance in the
            the following:                                                 next policy year. With respect to any
                                                                           interruption which begins in one policy
              (a) If the Causes Of Loss - Special                          year and continues or results in
                  Form applies, coverage under this                        additional loss or expense in a
                  Add itiona I Coverage, lnterru ption Of                  subsequent policy year(s), all loss and
                  Computer Operations, is limited to                       expense is deemed to be sustained or
                  the "specified causes of loss" as                        incurred in the policy year in which the
                  defined in that form and Collapse as                     interruption began.
                  set forth in that form.
                                                                       (5) This Additional Coverage, Interruption
              (b) If the Causes Of Loss - Broad Form                       Of Computer Operations, does not apply
                  applies,   coverage       under     this                 to loss sustained or expense incurred
                  Additional Coverage, Interruption Of                     after the end of the "period of
                  Computer     Operations,       includes                  restoration", even if the amount of
                  Collapse as set forth in that form.                      insurance stated in (4) above has not
              (c) If the Causes Of Loss form is                            been exhausted.
                  endorsed to add a Covered Cause of             6. Coverage Extension
                  Loss, the additional Covered Cause
                  of Loss does not apply to the                     If a Coinsurance percentage of 50% or more is
                  coverage    provided   under this                 shown in the Declarations, you may extend the
                  Additional Coverage, Interruption Of              insurance provided by this Coverage Part as
                  Computer Operations.                              follows:
              (d) The Covered Causes of Loss include                Newly Acquired Locations
                  a virus, harmful code or similar                  a. You may extend your Business Income and
                  instruction introduced into or enacted               Extra Expense Coverages to apply to
                  on a computer system (including                      property at any location you acquire other
                  electronic data) or a network to                     than fairs or exhibitions.
                  which it is connected, designed to                b. The most we will pay under this Extension ,
                  damage or destroy any part of the                    for the sum of Business Income loss and
                  system or disrupt its normal                         Extra Expense incurred, is $100,000 at
                  operation. But there is no coverage                  each location, unless a higher limit is shown
                  for an interruption related to                       in the Declarations.
                  manipulation of a computer system
                  (including electronic data) by any                c. Insurance under this Extension for each
                  employee, including a temporary or                   newly acquired location will end when any
                  leased employee, or by an entity                     of the following first occurs:
                  retained by you or for you to inspect,               (1) This policy expires;
                  design, install, maintain, repair or
                  replace that system.




Page 4 of 9                             © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 56 of 91



         (2) 30 days expire after you acquire or                 2. Duties In The Event Of Loss
             begin to construct the property; or                    a. You must see that the following are done in
         (3) You report values to us.                                   the event of loss:
          We will charge you additional premium for                    (1) Notify the police if a law may have been
          values reported from the date you acquire                        broken.
          the property.                                                (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                          physical loss or damage. Include a
      not apply to this Extension.                                         description of the property involved.
B. Limits Of Insurance                                                 (3) As   soon as possible, give us a
  The most we will pay for loss in any one                                 description of how, when and where the
  occurrence is the applicable Limit Of Insurance                          direct physical loss or damage occurred .
  shown in the Declarations.                                           (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                         Covered Property from further damage,
   increase the applicable Limit of Insurance:                             and keep a record of your expenses
                                                                           necessary to protect the Covered
   1. Alterations And New Buildings;                                       Property, for consideration in the
   2. Civil Authority;                                                     settlement of the claim. This will not
   3. Extra Expense; or
                                                                           increase the Limit of Insurance.
                                                                           However, we will not pay for any
   4. Extended Business Income.                                            subsequent loss or damage resulting
  The amounts of insurance stated in the                                   from a cause of loss that is not a
  Interruption Of Computer Operations Additional                           Covered Cause of Loss. Also, if
  Coverage and the Newly Acquired Locations                                feasible, set the damaged property
  Coverage Extension apply in accordance with the                          aside and in the best possible order for
  terms of those coverages and are separate from                           examination.
  the Limit(s) Of Insurance shown in the                               (5) As often as may be reasonably required,
  Declarations for any other coverage.                                     permit us to inspect the property proving
C. Loss Conditions                                                         the loss or damage and examine your
                                                                           books and records.
  The following conditions apply in addition to the
  Common Policy Conditions and the Commercial                              Also permit us to take samples of
  Property Conditions :                                                    damaged and undamaged property for
                                                                           inspection, testing and analysis, and
   1. Appraisal
                                                                           permit us to make copies from your
      If we and you disagree on the amount of Net                          books and records.
      Income and operating expense or the amount
                                                                       (6) Send us a signed, sworn proof of loss
      of loss, either may make written demand for an                       containing the information we request to
      appraisal of the loss. In this event, each party                     investigate the claim. You must do this
      will select a competent and impartial appraiser.                     within 60 days after our request. We will
      The two appraisers will select an umpire. If                         supply you with the necessary forms.
      they cannot agree, either may request that
                                                                       (7) Cooperate with us in the investigation or
      selection be made by a judge of a court having                       settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of Net Income and operating                           (8) If you intend to continue your business,
      expense or amount of loss. If they fail to agree,                    you must resume all or part of your
      they will submit their differences to the umpire.                    "operations" as quickly as possible.
      A decision agreed to by any two will be                       b. We may examine any insured under oath,
      binding. Each party will:                                        while not in the presence of any other
      a. Pay its chosen appraiser; and                                 insured and at such times as may be
                                                                       reasonably required, about any matter
      b. Bear the other expenses of the appraisal
                                                                       relating to this insurance or the claim,
         and umpire equally.
                                                                       including an insured's books and records. In
      If there is an appraisal, we will still retain our               the event of an examination, an insured's
      right to deny the claim.                                         answers must be signed.




CP00301012                              © Insurance Services Office, Inc., 2011                        Page 5 of 9
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 57 of 91



   3. Loss Determination                                           c. Resumption Of Operations
      a. The amount of Business Income loss will be                    We will reduce the amount of your:
         determined based on:                                         (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                         Expense, to the extent you can resume
            the direct physical loss or damage                            your "operations", in whole or in part, by
            occurred;                                                     using damaged or undamaged property
        (2) The likely Net Income of the business if                      (including merchandise or stock) at the
            no physical loss or damage had                                described premises or elsewhere.
            occurred, but not including any Net                       (2) Extra Expense loss to the extent you
            Income that would likely have been                            can return "operations" to normal and
            earned as a result of an increase in the                      discontinue such Extra Expense.
            volume of business due to favorable                    d. If you do not resume "operations", or do not
            business conditions caused by the                          resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                     we will pay based on the length of time it
            customers or on other businesses;                          would have taken to resume "operations" as
        (3) The      operating expenses, including                     quickly as possible.
              payroll expenses, necessary to resume             4. Loss Payment
              "operations" with the same quality of
              service that existed just before the direct          We will pay for covered loss within 30 days
              physical loss or damage; and                         after we receive the sworn proof of loss, if you
                                                                   have complied with all of the terms of this
        (4) Other relevant sources of information,                 Coverage Part, and:
            including:
                                                                   a. We have reached agreement with you on
              (a) Your     financial  records       and                the amount of loss; or
                  accounting procedures;
                                                                   b. An appraisal award has been made.
              (b) Bills, invoices and other vouchers;
                  and                                       D. Additional Condition

              (c) Deeds, liens or contracts.                    COINSURANCE

      b. The amount of Extra          Expense will be           If a Coinsurance percentage is shown in the
         determined based on:                                   Declarations, the following condition applies in
                                                                addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal                 Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the            We will not pay the full amount of any Business
            "period of restoration" if no direct                Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.               Income is less than:
            We will deduct from the total of such               1. The   Coinsurance percentage shown for
            expenses:                                              Business Income in the Declarations; times
              (a) The salvage value that remains of             2. The sum of:
                  any property bought for temporary
                                                                   a. The Net Income (Net Profit or Loss before
                  use during the "period of restoration",
                                                                       income taxes), and
                  once "operations" are resumed ; and
                                                                   b. Operating    expenses,     including   payroll
              (b) Any Extra Expense that is paid for by
                                                                      expenses,
                  other insurance, except for insurance
                  that is written subject to the same              that would have been earned or incurred (had
                  plan ,   terms,      conditions   and            no loss occurred) by your "operations" at the
                  provisions as this insurance; and                described premises for the 12 months following
                                                                   the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the
                                                                   of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                            © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 58 of 91



  Instead, we will determine the most we will pay          Example 1 (Underinsurance)
  using the following steps:
                                                           When:      The Net Income and operating
  Step (1): Multiply the Net Income and operating                     expenses for the 12 months
             expense for the 12 months following the                  following the inception, or last
             inception, or last previous anniversary                  previous anniversary date, of
             date, of this policy by the Coinsurance                  this policy at the described
             percentage;                                              premises would have been:             $400,000
  Step (2): Divide the Limit of Insurance for the                     The Coinsurance percentage is:            50%
             described premises by the figure
             determined in Step (1 ); and                             The Limit of Insurance is:            $150,000
  Step (3): Multiply the total amount of loss by the                  The amount of loss is:                $ 80,000
             figure determined in Step (2).                 Step (1 ): $400,000 x 50%   = $200,000
  We will pay the amount determined in Step (3) or                    (the minimum amount of insurance to
  the limit of insurance, whichever is less. For the                  meet your Coinsurance requirements)
  remainder, you will either have to rely on other          Step (2): $150,000 , $200,000 = .75
  insurance or absorb the loss yourself.                    Step (3): $80,000 X .75 = $60,000
  In determining operating expenses for the purpose
                                                           We will pay no more than $60,000. The remaining
  of applying the Coinsurance condition, the
                                                           $20,000 is not covered.
  following expenses , if applicable, shall be
  deducted from the total of all operating expenses:       Example 2 (Adequate Insurance)
       (1) Prepaid freight - outgoing;                     When:      The Net Income and operating
       (2) Returns and allowances;                                    expenses for the 12 months
       (3) Discounts;                                                 following the inception , or last
                                                                      previous anniversary date, of
        (4) Bad debts;                                                this policy at the described
       (5) Collection expenses;                                       premises would have been:             $400,000
        (6) Cost of raw stock and factory supplies                    The Coinsurance percentage is:            50%
            consumed    (including  transportation                    The Limit of Insurance is:            $200,000
            charges);                                                 The amount of loss is:                $ 80,000
        (7) Cost of merchandise sold (including
           transportation charges);                        The minimum amount of insurance to meet your
                                                           Coinsurance requirement is $200,000 ($400,000 x
       (8) Cost of other supplies consumed                 50%). Therefore, the Limit of Insurance in this
           (including transportation charges);             example is adequate and no penalty applies. We will
       (9) Cost of services purchased from                 pay no more than $80,000 (amount of loss).
           outsiders (not employees) to resell, that       This condition does not apply to Extra Expense
           do not continue under contract;                 Coverage.
      (10) Power, heat and refrigeration expenses          E. Optional Coverages
           that do not continue under contract (if
           Form CP 15 11 is attached);                         If shown as applicable in the Declarations, the
                                                               following Optional Coverages apply separately to
      (11) All payroll expenses or the amount of               each item.
           payroll expense excluded (if Form CP
           15 10 is attached); and                             1. Maximum Period Of Indemnity

      (12) Special deductions for mining properties
                                                                   a. The Additional Condition, Coinsurance,
                                                                      does not apply to this Coverage Form at the
           (royalties unless specifically included in
           coverage; actual depletion commonly                        described premises to which this Optional
           known as unit or cost depletion - not                      Coverage applies.
           percentage depletion; welfare and
           retirement fund charges based on
           tonnage; hired trucks).




CP00301012                            © Insurance Services Office, Inc., 2011                             Page 7 of 9
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 59 of 91



        b. The most we will pay for the total of                         (b) Estimated      for the 12 months
           Business Income loss and Extra Expense is                          immediately following the inception
           the lesser of:                                                     of this Optional Coverage.
          (1) The amount of loss sustained and                        (2) The Declarations must indicate that the
              expenses incurred during the 120 days                       Business Income Agreed Value Optional
              immediately following the beginning of                      Coverage applies, and an Agreed Value
              the "period of restoration"; or                             must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                         Agreed Value should be at least equal
              Declarations.                                               to:
   2. Monthly Limit Of Indemnity                                          (a) The Coinsurance percentage shown
                                                                              in the Declarations; multiplied by
        a. The Additional Condition, Coinsurance,
           does not apply to this Coverage Form at the                   (b) The amount of Net Income and
           described premises to which this Optional                          operating expenses for the following
           Coverage applies.                                                  12 months you report on the Work
                                                                              Sheet.
        b. The most we will pay for loss of Business
           Income in each period of 30 consecutive                  b. The Additional Condition, Coinsurance, is
           days after the beginning of the "period of                  suspended until:
           restoration" is:                                           (1) 12 months after the effective date of this
          (1) The Limit of Insurance, multiplied by                       Optional Coverage; or
          (2) The fraction shown in the Declarations                  (2) The expiration date of this policy;
              for this Optional Coverage.                              whichever occurs first.
Example                                                             c. We will reinstate the Additional Condition
                                                                       Coinsurance, automatically if you do not
When:     The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
          The fraction shown in the                                    Value:
          Declarations for this Optional
                                                                      (1) Within 12 months of the effective date of
          Coverage is:                                1/4                 this Optional Coverage; or
          The most we will pay for loss in
                                                                      (2) When you request a change in your
          each period of 30 consecutive
                                                                          Business Income Limit of Insurance.
          days is:                           $   30,000
          ($120,000 X 1/4 = $30,000)                                d. If the Business Income Limit of Insurance is
                                                                       less than the Agreed Value, we will not pay
          If, in this example, the actual                              more of any loss than the amount of loss
          amount of loss is:                                           multiplied by:
          Days 1-30:                         $   40,000
                                                                      (1) The    Business     Income      Limit   of
          Days 31-60:                        $   20,000                   Insurance; divided by
          Days 61-90:                        I   30 QQQ               (2) The Agreed Value.
                                             $   90,000     Example
          We will pay:
                                                            When:       The Limit of Insurance is:        $100,000
          Days 1-30:                         $   30,000
                                                                        The Agreed Value is:              $200,000
          Days 31-60:                        $   20,000
                                                                        The amount of loss is:            $ 80,000
          Days 61-90:                        I   JQ QQQ
                                                             Step (1 ): $100,000 , $200,000 = .50
                                           $ 80,000
                                                             Step (2): .50 X $80,000 = $40,000
          The remaining $10,000 is not covered.
                                                            We will pay $40,000. The remaining $40,000 is not
   3. Business Income Agreed Value
                                                            covered.
        a. To activate this Optional Coverage:
                                                                4. Extended Period Of Indemnity
          (1) A Business Income Report/Work Sheet
              must be submitted to us and must show                 Under Paragraph A.5.c., Extended Business
              financial data for your "operations":                 Income, the number 60 in Subparagraphs
                                                                    (1 )(b) and (2)(b) is replaced by the number
              (a) During the 12 months prior to the                 shown in the Declarations for this Optional
                  date of the Work Sheet; and                       Coverage.




Page 8 of 9                            © Insurance Services Office, Inc., 2011                       CP 00 30 10 12
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 60 of 91



F. Definitions                                                      (2) Requires any insured or others to test
   1. "Finished stock"    means stock      you   have                   for, monitor, clean up, remove, contain,
      manufactured.                                                     treat, detoxify or neutralize, or in any
                                                                        way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                        "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                The expiration date of this policy will not cut
      Income in the Declarations.                                short the "period of restoration".
      "Finished stock" does not include stock you             4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the             thermal irritant or contaminant, including
      premises of any retail outlet insured under this           smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                             chemicals and waste. Waste includes materials
                                                                 to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                              5. "Rental Value" means Business Income that
      a. Your business activities occurring at the               consists of:
         described premises; and
                                                                 a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,                income taxes) that would have been earned
         if coverage for Business Income Including                   or incurred as rental income from tenant
         "Rental Value" or "Rental Value" applies.                   occupancy of the premises described in the
   3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
      that:                                                          you, including fair rental value of any
                                                                     portion of the described premises which is
      a. Begins:
                                                                     occupied by you; and
        (1) 72 hours after the time of direct physical
            loss or damage for Business Income                   b. Continuing normal operating expenses
                                                                    incurred in connection with that premises,
            Coverage; or
                                                                    including:
         (2) Immediately after the time of direct
                                                                    (1) Payroll; and
             physical loss or damage for Extra
             Expense Coverage;                                      (2) The amount of charges which are the
                                                                        legal obligation of the tenant(s) but
         caused by or resulting from any Covered
         Cause of Loss at the described premises;                       would otherwise be your obligations.
         and                                                  6. "Suspension" means:
      b. Ends on the earlier of:                                 a. The slowdown         or cessation   of   your
                                                                     business activities; or
        (1) The date when the property at the
            described premises should be repaired,               b. That a part or all of the described premises
            rebuilt or replaced with reasonable                     is rendered untenantable, if coverage for
            speed and similar quality; or                           Business Income Including "Rental Value"
        (2) The date when business is resumed at a
                                                                    or "Rental Value" applies.
            new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
        (1) Regulates the construction, use or
            repair, or requires the tearing down, of
            any property; or




CP00301012                           © Insurance Services Office, Inc., 2011                        Page 9 of 9
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 61 of 91
                                                                                        COMMERCIAL PROPERTY




                        COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms .


A. CONCEALMENT, MISREPRESENTATION OR                          F. NO BENEFIT TO BAILEE
   FRAUD                                                         No person or organization, other than you , having
    This Coverage Part is void in any case of fraud by           custody of Covered Property will benefit from this
    you as it relates to this Coverage Part at any time. It      insurance.
    is also void if you or any other insured, at any time,    G. OTHERINSURANCE
    intentionally conceal or misrepresent a material
    fact concerning:                                             1.   You may have other insurance subject to the
                                                                      same plan, terms, conditions and provisions as
    1. This Coverage Part;                                            the insurance under this Coverage Part. If you
    2. The Covered Property;                                          do, we will pay our share of the covered loss or
    3. Your interest in the Covered Property ; or                     damage. Our share is the proportion that the
                                                                      applicable Limit of Insurance under this
    4. A claim under this Coverage Part.                              Coverage Part bears to the Limits of Insurance
B. CONTROL OF PROPERTY                                                of all insurance covering on the same basis.
    Any act or neglect of any person other than you              2.   If there is other insurance covering the same
    beyond your direction or control will not affect this             loss or damage, other than that described in 1.
    insurance.                                                        above, we will pay only for the amount of co-
    The breach of any condition of this Coverage Part                 vered loss or damage in excess of the amount
    at any one or more locations will not affect                      due from that other insurance, whether you
    coverage at any location where, at the time of loss               can collect on it or not. But we will not pay
    or damage, the breach of condition does not exist.                more than the applicable Limit of Insurance.
C. INSURANCE UNDER TWO OR MORE                                H. POLICY PERIOD, COVERAGE TERRITORY
   COVERAGES                                                     Under this Coverage Part:
    If two or more of this policy's coverages apply to           1.   We cover loss or damage commencing:
    the same loss or damage, we will not pay more                     a. During the policy period shown in the De-
    than the actual amount of the loss or damage.                          clarations; and
D. LEGAL ACTION AGAINST US                                            b. Within the coverage territory.
    No one may bring a legal action against us under             2.   The coverage territory is:
    this Coverage Part unless:
                                                                      a. The United States of America (including its
    1. There has been full compliance with all of the                      territories and possessions);
       terms of this Coverage Part; and
                                                                      b. Puerto Rico; and
    2. The action is brought within 2 years after the
       date on which the direct physical loss or                      c.   Canada.
       damage occurred.
E. LIBERALIZATION
    lfwe adopt any revision that would broaden the
    coverage under this Coverage Part without
    additional premium within 45 days prior to or
    during the policy period, the broadened coverage
    will immediately apply to this Coverage Part.




CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                  Page1of2
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 62 of 91


I.   TRANSFER OF RIGHTS OF RECOVERY                         1.   Prior to a loss to your Covered Property or
     AGAINST OTHERS TO US                                        Covered Income.
     If any person or organization to or for whom we        2. After a loss to your Covered Property or Covered
     make payment under this Coverage Part has rights            Income only if, at time of loss, that party is one of
     to recover damages from another, those rights are           the following:
     transferred to us to the extent of our payment. That        a.   Someone insured by this insurance;
     person or organization must do everything
     necessary to secure our rights and must do                  b.   A business firm:
     nothing after loss to impair them . But you may                  (1) Owned or controlled by you; or
     waive your rights against another party in writing:              (2) That owns or controls you; or
                                                                 c.   Your tenant.
                                                            This will not restrict your insurance.




Pag.e 2 of2                   Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                   CP 00 90 07 88
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 63 of 91


POLICY NUMBER: I MA3 4 6757A                                                             COMMERCIAL PROPERTY
                                                                                                 CP 04110917

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STAN OARD PROPERTY POLICY

                                                   SCHEDULE

                                                                                       Protective Safeguards


               1                                          1                      P-9




Describe Any "P-9":
AUTOMAT IC SPRINKLER SYS TEM          &   FIRE ALARM




A. The following is added to the Commercial Property          B. The following is added to the Exclusions section
   Conditions:                                                   of:
   Protective Safeguards                                         Causes Of Loss - Basic Form
   As a condition of this insurance, you are required            Causes Of Loss - Broad Form
   to:                                                           Causes Of Loss - Special Form
   1. Maintain the protective safeguards listed in the           Mortgageholders Errors And Omissions Coverage
      Schedule, and over which you have control, in              Form
      complete working order;
                                                                 Standard Property Policy
   2. Actively engage and maintain in the "on"
      position at all times any automatic fire alarm or          We will not pay for loss or damage caused by or
      other automatic system listed in the Schedule;             resulting from fire if, prior to the fire, you failed to
      and                                                        comply with any condition set forth in Paragraph
                                                                 A.
   3. Notify us if you know of any suspension of or
      impairment in any protective safeguard listed in        C. The protective      safeguards to which this
      the Schedule.                                              endorsement applies are identified by the following
                                                                 symbols:
      However, if part of an Automatic Sprinkler
      System or Automatic Commercial Cooking                     "P-1" Automatic Sprinkler System, including
      Exhaust And Extinguishing System is shut off               related supervisory services.
      due to breakage, leakage, freezing conditions
      or opening of sprinkler heads, notification to us
      will not be necessary if you can restore full
      protection within 48 hours.




CP04110917                           © Insurance Services Office, Inc., 2016                               Page 1 of 2
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 64 of 91



   Automatic Sprinkler System means:                          "P-3" Security Service, with a recording system
      a. Any     automatic    fire    protective  or          or watch clock, making hourly rounds covering the
         extinguishing system, including connected:           entire building, when the premises are not in
                                                              actual operation.
        (1) Sprinklers and discharge nozzles;
                                                              "P-4" Service Contract with a privately owned
        (2) Ducts, pipes, valves and fittings;                fire department providing fire protection service to
        (3) Tanks, their     component     parts   and        the described premises.
            supports; and                                     "P-5" Automatic Commercial Cooking Exhaust
        (4) Pumps and private fire protection mains.          And Extinguishing System installed on cooking
      b. When supplied from        an automatic fire          appliances and having the following components:
         protective system:                                      a. Hood;
        (1) Non-automatic fire protective systems;               b. Grease removal device;
            and                                                  c. Duct system ; and
        (2) Hydrants, standpipes and outlets.                    d. Wet chemical fire extinguishing equipment.
   "P-2" Automatic Fire Alarm, protecting the entire          "P-9", the protective system described in the
   building, that is:                                         Schedule.
      a. Connected to a central station; or
      b. Reporting to a public or private fire alarm
         station.




Page 2 of 2                          © Insurance Services Office, Inc., 2016                     CP 0411 0917
                Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 65 of 91


  POLICY NUMBER: I MA34 67 5 7A                                                            COMMERCIAL PROPERTY


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          VACANCY PERMIT
This endorsement modifies insurance provided under the following:

       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CONDOMINIUM ASSOCIATION COVERAGE FORM
       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
       STANDARD PROPERTY POLICY


                                                    SCHEDULE
       Prem.           Bldg.                  Excepted Causes of Loss                           Pennit Period
       No.             No.               Vandalism          Sprinkler Leakage                 From        To
   1               1                                                                       09/16/2019    09/16/2020




A. The VACANCY Loss Condition does not apply to direct physical loss or damage:
   1. At the locations; and
   2. During the Permit Period;
       shown in the Schedule or in the Declarations.
B. This Vacancy Permit does not apply to the Excepted Causes of Loss indicated in the Declarations or by an "X"
       in the Schedule.




                                                  ORIGINAL
CP04 50 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of1
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 66 of 91


                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 10 30 0917


                      CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                           (4) Earth   sinking (other than sinkhole
   When Special is shown in the Declarations,                           collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                         conditions      which     cause     settling ,
   loss unless the loss is excluded or limited in this                  cracking or other disarrangement of
   policy.                                                              foundations or other parts of realty. Soil
                                                                        conditions       include        contraction ,
B. Exclusions                                                           expansion, freezing, thawing , erosion ,
   1. We will not pay for loss or damage caused                         improperly compacted soil and the
      directly or indirectly by any of the following.                   action of water under the ground
      Such loss or damage is excluded regardless of                     surface.
      any other cause or event that contributes                      But if Earth Movement, as described in
      concurrently or in any sequence to the loss.                   b.(1) through (4) above, results in fire or
      a. Ordinance Or Law                                            explosion, we will pay for the loss or
                                                                     damage caused by that fire or explosion.
          The enforcement of or compliance with any
          ordinance or law:                                         (5) Volcanic eruption, explosion or effusion.
         (1) Regulating the construction,      use or                   But if volcanic eruption , explosion or
                                                                        effusion results in fire, building glass
             repair of any property; or
                                                                        breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                          for the loss or damage caused by that
             property, including the cost of removing                   fire, building glass breakage or Volcanic
             its debris.                                                Action.
          This exclusion, Ordinance Or Law, applies                     Volcanic Action means direct loss or
          whether the loss results from:                                damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                    volcano when the loss or damage is
                 even if the property has not been                      caused by:
                 damaged; or                                           (a) Airborne volcanic blast or airborne
            (b) The     increased costs incurred to                        shock waves;
                 comply with an ordinance or law in                    (b) Ash, dust or particulate matter; or
                 the course of construction, repair,
                                                                       (c) Lava flow.
                 renovation, remodeling or demolition
                 of property, or removal of its debris,                 With respect to coverage for Volcanic
                 following a physical loss to that                      Action as set forth in (5)(a), (5)(b) and
                 property.                                              (5)(c), all volcanic eruptions that occur
                                                                        within any 168-hour period will constitute
      b. Earth Movement
                                                                        a single occurrence.
         (1) Earthquake,      including tremors and
             aftershocks and any earth sinking, rising                  Volcanic Action does not include the
             or shifting related to such event;                         cost to remove ash , dust or particulate
                                                                        matter that does not cause direct
         (2) Landslide, including any earth sinking,                    physical loss or damage to the
             rising or shifting related to such event;                  described property.
         (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
             of a man-made mine, whether or not                      whether any of the above, in Paragraphs
             mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                     nature or is otherwise caused.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                          Page 1 of 10
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 67 of 91



      c. Governmental Action                                        (2) Warlike action by a military force,
         Seizure or destruction of property by order                    including   action   in hindering     or
         of governmental authority.                                     defending against an actual or expected
                                                                        attack, by any government, sovereign or
         But we will pay for loss or damage caused                      other authority using military personnel
         by or resulting from acts of destruction                       or other agents; or
         ordered by governmental authority and
         taken at the time of a fire to prevent its                 (3) Insurrection,   rebellion ,   revolution,
         spread, if the fire would be covered under                     usurped power, or action taken by
         this Coverage Part.                                            governmental authority in hindering or
                                                                        defending against any of these.
      d. Nuclear Hazard
                                                                 g. Water
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                             (1) Flood , surface water, waves (including
                                                                        tidal wave and tsunamO, tides, tidal
         But if nuclear reaction or radiation, or                       water, overflow of any body of water, or
         radioactive contamination, results in fire, we                 spray from any of these, all whether or
         will pay for the loss or damage caused by                      not driven by wind (including storm
         that fire.                                                     surge);
      e. Utility Services                                           (2) Mudslide or mudflow;
         The failure of power, communication, water                 (3) Water that backs up or overflows or is
         or other utility service supplied to the                       otherwise discharged from a sewer,
         described premises, however caused , if the                    drain, sump, sump pump or related
         failure:                                                       equipment;
        (1) Originates away from the described                      (4) Water under the ground surface
            premises; or                                                pressing on, or flowing or seeping
        (2) Originates at the described premises,                       through:
            but only if such failure involves                          (a) Foundations, walls, floors or paved
            equipment used to supply the utility                           surfaces;
            service to the described premises from
            a source away from the described                           (b) Basements, whether paved or not; or
            premises.                                                  (c) Doors, windows or other openings;
         Failure of any utility service includes lack of                   or
         sufficient capacity and reduction in supply.               (5) Waterborne      material   carried    or
         Loss or damage caused by a surge of                            otherwise moved by any of the water
         power is also excluded, if the surge would                     referred to in Paragraph (1), (3) or (4),
         not have occurred but for an event causing                     or material carried or otherwise moved
         a failure of power.                                            by mudslide or mudflow.
         But if the failure or surge of power, or the                This exclusion applies regardless of
         failure of communication, water or other                    whether any of the above, in Paragraphs
         utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
         Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
         caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
                                                                     is the situation where a dam , levee, seawall
         Communication services include but are not                  or other boundary or containment system
         limited to service relating to Internet access              fails in whole or in part, for any reason, to
         or access to any electronic, cellular or                    contain the water.
         satellite network.
      f. War And Military Action
        (1) War, including undeclared or civil war;




Page 2 of 10                         © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 68 of 91



         But if any of the above, in Paragraphs (1)                d.(1) Wear and tear;
         through (5), results in fire, explosion or                  (2) Rust    or other corrosion , decay,
         sprinkler leakage, we will pay for the loss or                  deterioration, hidden or latent defect or
         damage caused by that fire, explosion or                        any quality in property that causes it to
         sprinkler leakage (if sprinkler leakage is a                    damage or destroy itself;
         Covered Cause of Loss).
                                                                     (3) Smog;
      h. "Fungus", Wet Rot, Ory Rot And
         Bacteria                                                    (4) Settling , cracking,        shrinking   or
                                                                         expansion;
         Presence, growth, proliferation, spread or
         any activity of "fungus", wet or dry rot or                 (5) Nesting or infestation, or discharge or
         bacteria.                                                       release of waste products or secretions,
                                                                         by insects, birds, rodents or other
         But if "fungus", wet or dry rot or bacteria                     animals.
         result in a "specified cause of loss", we will
         pay for the loss or damage caused by that                   (6) Mechanical       breakdown ,     including
         "specified ca use of loss".                                     rupture or bursting caused by centrifugal
                                                                         force. But if mechanical breakdown
         This exclusion does not apply:                                  results in elevator collision, we will pay
        (1) When "fungus", wet or dry rot or bacteria                    for the loss or damage caused by that
            result from fire or lightning; or                            elevator collision.
        (2) To the extent that coverage is provided                  (7) The following causes of loss to personal
            in the Additional Coverage, Limited                          property:
            Coverage For "Fungus", Wet Rot, Dry                         (a) Dampness        or       dryness     of
            Rot And Bacteria, with respect to loss or                       atmosphere;
            damage by a cause of loss other than
            fire or lightning.                                          (b) Changes     in  or       extremes    of
                                                                            temperature; or
     Exclusions B.1.a. through B.1.h. apply whether
     or not the loss event results in widespread                        (c) Marring or scratching.
     damage or affects a substantial area .                           But if an excluded cause of loss that is
   2. We will not pay for loss or damage caused by                    listed in 2.d.(1) through (7) results in a
      or resulting from any of the following:                         "specified cause of loss" or building glass
                                                                      breakage, we will pay for the loss or
      a. Artificially generated electrical, magnetic or               damage caused by that "specified cause of
         electromagnetic energy that damages,                         loss" or building glass breakage.
         disturbs, disrupts or otherwise interferes
         with any:                                                e. Explosion of steam boilers, steam pipes,
                                                                      steam engines or steam turbines owned or
        (1) Electrical or electronic wire, device,                    leased by you, or operated under your
            appliance, system or network; or                          control. But if explosion of steam boilers,
        (2) Device, appliance. system or network                      steam pipes, steam engines or steam
            utilizing cellular or satellite technology.               turbines results in fire or combustion
         For the purpose of this exclusion, electrical,               explosion, we will pay for the loss or
         magnetic or electromagnetic           energy                 damage caused by that fire or combustion
         includes but is not limited to:                              explosion. We will also pay for loss or
                                                                      damage caused by or resulting from the
            (a) Electrical current, including arcing;                 explosion of gases or fuel within the furnace
            (b) Electrical  charge produced             or            of any fired vessel or within the flues or
                 conducted by a magnetic                or            passages through which the gases of
                 electromagnetic field;                               combustion pass.
            (c) Pulse of electromagnetic energy; or                f. Continuous or repeated seepage or
            (d) Electromagnetic         waves           or            leakage of water, or the presence or
                                                                      condensation of humidity, moisture or
                 microwaves.
                                                                      vapor, that occurs over a period of 14 days
         But if fire results, we will pay for the loss or             or more.
         damage caused by that fire.
      b. Delay, loss of use or loss of market.
      c. Smoke, vapor or gas from agricultural
         smudging or industrial operations.




CP 10 30 09 17                        © Insurance Services Office, Inc., 2016                         Page 3 of 10
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 69 of 91



      g. Water, other liquids, powder or molten                      This exclusion, k., does not apply:
         material that leaks or flows from plumbing,                   (a) To the extent that coverage is
         heating, air conditioning or other equipment                      provided   under the Additional
         (except fire protective systems) caused by                        Coverage, Collapse; or
         or resulting from freezing, unless:
                                                                       (b) To collapse caused by one or more
        (1) You do your best to maintain heat in the                       of the following:
            building or structure; or
                                                                           (i) The ''specified causes of loss";
        (2) You drain the equipment and shut off
            the supply if the heat is not maintained.                      (ii) Breakage of building glass;
      h. Dishonest or criminal act (including theft) by                   (iii) Weight of rain that collects on a
         you, any of your partners, members,                                    roof; or
         officers, managers, employees (including                         (iv) Weight of people or personal
         temporary employees and leased workers),                              property.
         directors,     trustees     or     authorized            I. Discharge, dispersal, seepage, migration ,
         representatives , whether acting alone or in
                                                                     release or escape of "pollutants" unless the
         collusion with each other or with any other
                                                                     discharge, dispersal, seepage, migration ,
         party; or theft by any person to whom you
                                                                     release or escape is itself caused by any of
         entrust the property for any purpose ,
                                                                     the "specified causes of loss". But if the
         whether acting alone or in collusion with
                                                                     discharge, dispersal, seepage, migration ,
         any other party.                                            release or escape of "pollutants" results in a
         This exclusion:                                             "specified cause of loss", we will pay for the
        (1) Applies whether or not an act occurs                     loss or damage caused by that "specified
            during your normal hours of operation ;                  cause of loss".
        (2) Does not apply to acts of destruction by                 This exclusion, I., does not apply to
            your employees (including temporary                      damage to glass caused by chemicals
            employees and leased workers) or                         applied to the glass.
            authorized representatives ; but theft by            m. Neglect of an insured to use all reasonable
            your employees (including temporary                     means to save and preserve property from
            employees and leased workers) or                        further damage at and after the time of loss.
            authorized   representatives     is   not
                                                              3. We will not pay for loss or damage caused by
            covered.                                             or resulting from any of the following, 3.a.
      i. Voluntary parting with any property by you              through 3.c. But if an excluded cause of loss
         or anyone else to whom you have entrusted               that is listed in 3.a. through 3.c. results in a
         the property if induced to do so by any                 Covered Cause of Loss, we will pay for the
         fraudulent scheme, trick, device or false               loss or damage caused by that Covered Cause
         pretense.                                               of Loss.
      j. Rain, snow, ice or sleet to         personal            a. Weather conditions. But this exclusion only
         property in the open.                                      applies if weather conditions contribute in
      k. Collapse, including any of the following                   any way with a cause or event excluded in
         conditions of property or any part of the                  Paragraph 1. above to produce the loss or
         property:                                                  damage.
        (1) An abrupt falling down or caving in ;                b. Acts or decisions, including the failure to act
                                                                    or decide, of any person, group,
        (2) Loss of structural integrity, including                 organization or governmental body.
            separation of parts of the property or
            property in danger of falling down or                c. Faulty, inadequate or defective:
            caving in; or                                           (1) Planning,       zoning,     development,
        (3) Any cracking , bulging , sagging, bending,                  surveying, siting;
            leaning, settling, shrinkage or expansion               (2) Design, specifications, workmanship,
            as such condition relates to (1) or (2)                     repair,   construction ,    renovation ,
            above.                                                      remodeling, grading, compaction;
         But if collapse results in a Covered Cause                 (3) Materials used in repair, construction,
         of Loss at the described premises, we will                     renovation or remodeling; or
         pay for the loss or damage caused by that                  (4) Maintenance;
         Covered Cause of Loss.




Page 4 of 10                         © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
            Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 70 of 91



         of part or all of any property on or off the            b. Leasehold Interest Coverage Form
         described premises.                                        (1) Paragraph B.1.a., Ordinance Or Law,
   4. Special Exclusions                                                does not apply to insurance under this
      The following provisions apply only to the                        Coverage Form.
      specified Coverage Forms:                                     (2) We will not pay for any loss caused by:
      a. Business Income (And Extra Expense)                           (a) Your cancelling the lease;
         Coverage Form, Business Income                                (b) The     suspension,       lapse     or
         (Without Extra Expense) Coverage Form,                            cancellation of any license; or
         Or Extra Expense Coverage Form
                                                                       (c) Any other consequential loss.
         We will not pay for:
                                                                 c. Legal Liability Coverage Form
        (1) Any loss caused by or resulting from:
                                                                    (1) The following exclusions do not apply to
           (a) Damage or destruction of "finished                       insurance under this Coverage Form:
                 stock"; or
                                                                       (a) Paragraph B.1.a. Ordinance Or Law;
           (b) The      time required   to   reproduce
                 "finished stock".                                     (b) Paragraph     B.1.c.    Governmental
                                                                           Action;
            This exclusion does not apply to Extra
            Expense.                                                   (c) Paragraph B.1.d. Nuclear Hazard;
        (2) Any loss caused by or resulting from                       (d) Paragraph B.1.e. Utility     Services;
            direct physical loss or damage to radio                        and
            or television antennas (including satellite                (e) Paragraph B.1.f. War And Military
            dishes) and their lead-in wiring, masts or                     Action.
            towers.                                                 (2) The   following additional exclusions
        (3) Any increase of loss caused by or                           apply to insurance under this Coverage
            resulting from:                                             Form:
           (a) Delay in      rebuilding , repairing or                 (a) Contractual Liability
                 replacing the property or resuming
                                                                           We will not defend any claim or
                 "operations", due to interference at                      "suit", or pay damages that you are
                 the location of the rebuilding, repair                    legally liable to pay, solely by reason
                 or replacement by strikers or other                       of your assumption of liability in a
                 persons; or                                               contract or agreement. But this
           (b) Suspension , lapse or cancellation of                       exclusion does not apply to a written
                 any license, lease or contract. But if                    lease agreement in which you have
                 the suspension, lapse or cancellation                     assumed liability for building damage
                 is    directly    caused    by    the                     resulting from an actual or attempted
                 "suspension" of "operations", we will                     burglary or robbery, provided that:
                 cover such loss that affects your
                                                                           (i) Your assumption of liability was
                 Business Income during the "period                            executed prior to the accident;
                 of restoration" and any extension of                          and
                 the "period of restoration" in
                 accordance with the terms of the                          (ii) The building is Covered Property
                 Extended        Business      Income                          under this Coverage Form.
                 Additional     Coverage   and     the                 (b) Nuclear Hazard
                 Extended      Period Of Indemnity
                 Optional Coverage or any variation                        We will not defend any claim or
                 of these.                                                 "suit", or pay any damages, loss,
                                                                           expense or obligation, resulting from
        (4) Any    Extra Expense caused by          or                     nuclear reaction or radiation, or
            resulting from suspension, lapse        or                     radioactive contamination, however
            cancellation of any license, lease      or                     caused.
            contract beyond     the   "period       of
            restoration".
        (5) Any other consequential loss.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                       Page 5 of 10
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 71 of 91



   5. Additional Exclusion                                        d. Building   materials and supplies not
      The following provisions apply only to the                      attached as part of the building or structure,
      specified property:                                             caused by or resulting from theft.
      Loss Or Damage To Products                                      However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                         sale by you, unless they are insured
      by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
      person or entity (including those having                           or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                     Expense Coverage.
      stage of the development, production or use of              e. Property that is missing, where the only
      the product, including planning, testing,                       evidence of the loss or damage is a
      processing,        packaging,        installation,              shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                   other instances where there is no physical
      to any effect that compromises the form,                        evidence to show what happened to the
      substance or quality of the product. But if such                property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                     f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                           person or to a place outside the described
                                                                      premises on the basis of unauthorized
C. Limitations                                                        instructions.
   The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                         part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                        resulting from:
      property, as described and limited in this                     (1) Dampness or dryness of atmosphere or
      section . In addition, we will not pay for any loss                of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                         (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                   (3) Disease;
         or steam turbines caused by or resulting                    (4) Frost or hail; or
         from any condition or event inside such                     (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel             following types of property unless caused by
         within the furnace of any fired vessel or                the "specified causes of loss" or building glass
         within the flues or passages through which               breakage:
         the gases of combustion pass.                            a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                     their destruction is made necessary.
         equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
         condition or event inside such boilers or                   chinaware and porcelains, if broken. This
         equipment, other than an explosion.                         restriction does not apply to:
      c. The interior of any building or structure, or               (1) Glass; or
         to personal property in the building or
                                                                     (2) Containers of property held for sale.
         structure, caused by or resulting from rain ,
         snow, sleet, ice, sand or dust, whether                  c. Builders' machinery, tools and equipment
         driven by wind or not, unless:                               owned by you or entrusted to you, provided
         (1) The building or structure first sustains
                                                                      such property is Covered Property.
             damage by a Covered Cause of Loss to                     However, this limitation does not apply:
             its roof or walls through which the rain,               (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
             results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
             ice on the building or structure.




Page 6 of 10                          © Insurance Services Office, Inc., 2016                        CP 10 30 09 17
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 72 of 91



        (2) To Business Income Coverage or to                   2. We will pay for direct physical loss or damage
            Extra Expense Coverage.                                to Covered Property, caused by abrupt
   3. The special limit shown for each category, a.                collapse of a building or any part of a building
      through d., is the total limit for loss of or                that is insured under this Coverage Form or
      damage to all property in that category. The                 that contains Covered Property insured under
      special limit applies to any one occurrence of               this Coverage Form, if such collapse is caused
      theft, regardless of the types or number of                  by one or more of the following:
      articles that are lost or damaged in that                    a. Building decay that is hidden from view,
      occurrence. The special limits are (unless a                    unless the presence of such decay is
      higher limit is shown in the Declarations):                     known to an insured prior to collapse;
      a. $2,500 for furs, fur garments and garments                b. Insect or vermin damage that is hidden
         trimmed with fur.                                            from view, unless the presence of such
      b. $2,500   for jewelry, watches, watch                         damage is known to an insured prior to
         movements, jewels, pearls, precious and                      collapse;
         semiprecious stones, bullion, gold , silver,              c. Use of defective material or methods in
         platinum and other precious alloys or                         construction, remodeling or renovation if the
         metals. This limit does not apply to jewelry                  abrupt collapse occurs during the course of
         and watches worth $100 or less per item.                      the construction, remodeling or renovation.
      c. $2,500 for patterns, dies, molds and forms.               d. Use of defective material or methods in
      d. $250 for stamps, tickets, including lottery                   construction, remodeling or renovation if the
         tickets held for sale, and letters of credit.                 abrupt      collapse   occurs    after    the
                                                                       construction, remodeling or renovation is
      These special limits are part of, not in addition                complete, but only if the collapse is caused
      to, the Limit of Insurance applicable to the                     in part by:
      Covered Property.
                                                                      (1) A cause of loss listed in 2.a. or 2.b.;
      This limitation, C.3., does not apply to
      Business Income Coverage or to Extra                            (2) One or more of the "specified causes of
      Expense Coverage.                                                   loss";
   4. We will not pay the cost to repair any defect to                (3) Breakage of building glass;
      a system or appliance from which water, other                   (4) Weight of people or personal property;
      liquid, powder or molten material escapes. But                      or
      we will pay the cost to repair or replace                       (5) Weight of rain that collects on a roof.
      damaged parts of fire-extinguishing equipment
      if the damage:                                            3. This Additional Coverage - Collapse does
                                                                   not apply to:
      a. Results in discharge of any substance from
         an automatic fire protection system; or                   a. A building or any part of a building that is in
                                                                       danger of falling down or caving in;
      b. Is directly caused by freezing.
                                                                   b. A part of a building that is standing, even if
      However, this limitation does not apply to                      it has separated from another part of the
      Business Income Coverage or to Extra                            building; or
      Expense Coverage.
                                                                   c. A building that is standing or any part of a
D. Additional Coverage - Collapse                                     building that is standing, even if it shows
   The coverage provided under this Additional                        evidence of cracking, bulging, sagging,
   Coverage, Collapse, applies only to an abrupt                      bending, leaning, settling, shrinkage or
   collapse as described and limited in D.1. through                  expansion.
   D.7.                                                         4. Wrth respect to the following property:
   1. For the purpose of this Additional Coverage,                 a. Outdoor radio or television antennas
      Collapse, abrupt collapse means an abrupt                       (including satellite dishes) and their lead-in
      falling down or caving in of a building or any                  wiring, masts or towers;
      part of a building with the result that the
      building or part of the building cannot be
      occupied for its intended purpose.




CP 10 30 09 17                         © Insurance Services Office, Inc., 2016                          Page 7 of 10
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 73 of 91



      b. Awnings, gutters and downspouts;                  E. Additional Coverage - Limited Coverage For
      c. Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria

      d. Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                 applies when the "fungus", wet or dry rot or
      e. Fences;                                                 bacteria are the result of one or more of the
      f. Piers, wharves and docks;                               following causes that occur during the policy
                                                                 period and only if all reasonable means were
      g. Beach      or    diving   platforms        or
                                                                 used to save and preserve the property from
         appurtenances;
                                                                 further damage at the time of and after that
      h. Retaining walls; and                                    occurrence:
      i. Walks, roadways and other paved surfaces;               a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                 lightning; or
      loss listed in 2.a. through 2.d., we will pay for          b. Flood , if the Flood Coverage Endorsement
      loss or damage to that property only if:                      applies to the affected premises.
        (1) Such loss or damage is a direct result of            This Additional Coverage does not apply to
            the abrupt collapse of a building insured            lawns, trees, shrubs or plants which are part of
            under this Coverage Form; and                        a vegetated roof.
        (2) The property is Covered Property under            2. We will pay for loss or damage by "fungus",
            this Coverage Form .                                 wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of            means:
      abrupt collapse of a building, we will pay for             a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                   Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                    or bacteria, including the cost of removal of
      a. The collapse of personal property was                       the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                b. The cost to tear out and replace any part of
         through 2.d.;                                              the building or other property as needed to
      b. The personal property which collapses is                   gain access to the "fungus", wet or dry rot
         inside a building; and                                     or bacteria; and
      c. The property which collapses is not of a                c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that              repair, replacement or restoration of the
         kind of property is considered to be                       damaged property is completed , provided
         personal property or real property.                        there is a reason to believe that "fungus",
                                                                    wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or        3. The coverage described under E.2. of this
      scratching is the only damage to that personal             Limited Coverage is limited to $15,000.
      property caused by the collapse.                           Regardless of the number of claims, this limit is
                                                                 the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not
                                                                 damage arising out of all occurrences of
      apply to personal property that has not abruptly           "specified causes of loss" (other than fire or
      fallen down or caved in , even if the personal             lightning) and Flood which take place in a 12-
      property shows evidence of cracking , bulging,             month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage             present annual policy period). Wrth respect to a
      or expansion.                                              particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not               "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in               pay more than a total of $15,000 even if the
      this Coverage Part.                                        "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                period.
      and limited in D.1. through D .7.




Page 8 of 10                         © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 74 of 91



   4. The coverage provided under this Limited             F. Additional Coverage Extensions
      Coverage does not increase the applicable               1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                 This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
      and other loss or damage, we will not pay                  a. You may extend the insurance provided by
      more, for the total of all loss or damage, than               this Coverage Part to apply to your
      the applicable Limit of Insurance on the                      personal property (other than property in
      affected Covered Property.                                    the care, custody or control of your
      If there is covered loss or damage to Covered                 salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot              from the described premises. Property must
      or bacteria, loss payment will not be limited by              be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                 or operate while between points in the
      the extent that "fungus", wet or dry rot or                   coverage territory.
      bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by or
      such increase in the loss will be subject to the              result from one of the following causes of
      terms of this Limited Coverage.                               loss:
   5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion , windstorm or
      increase or reduce the coverage provided                          hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                         vandalism.
      Liquids, Powder Or Molten Material Damage)                    (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                          Collision means accidental contact of
      Additional Coverage , Collapse.
                                                                        your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicle's
      Business Income and/or Extra Expense                              contact with the roadbed.
      Coverage applies to the described premises                    (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"
                                                                        by forced entry into a securely locked
      satisfies all terms and conditions of the                         body or compartment of the vehicle.
      applicable Business Income and/or Extra
                                                                        There must be visible marks of the
      Expense Coverage Form:                                            forced entry.
      a. If the loss which resulted in "fungus", wet or
                                                                 c. The most we will pay for loss or damage
         dry rot or bacteria does not in itself
                                                                    under this Extension is $5,000.
         necessitate a "suspension" of "operations",
         but such "suspension" is necessary due to               This Coverage Extension          is additional
         loss or damage to property caused by                    insurance.    The    Additional      Condition ,
         "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
         payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
         Extra Expense is limited to the amount of               Molten Material Damage
         loss and/or expense sustained in a period
                                                                 If loss or damage caused by or resulting from
         of not more than 30 days. The days need
                                                                 covered water or other liquid, powder or molten
         not be consecutive.
                                                                 material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"               the cost to tear out and replace any part of the
         was caused by loss or damage other than                 building or structure to repair damage to the
         "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
         remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
         bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
         we will pay for loss and/or expense                     Insurance.
         sustained during the delay (regardless of
         when such a delay occurs during the
         "period of restoration") , but such coverage
         is limited to 30 days. The days need not be
         consecutive.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                       Page 9 of 10
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 75 of 91



   3. Glass                                                          (2) Accidental     discharge or leakage of
      a. We will pay for expenses incurred to put up                     water or waterborne material as the
         temporary plates or board up openings if                        direct result of the breaking apart or
         repair or replacement of damaged glass is                       cracking of a water or sewer pipe
         delayed.                                                        caused by wear and tear, when the pipe
                                                                         is located off the described premises
      b. We will pay for expenses incurred to                            and is connected to or is part of a
         remove or replace obstructions when                             potable water supply system or sanitary
         repairing or replacing glass that is part of a                  sewer system operated by a public or
         building. This does not include removing or                     private utility service provider pursuant
         replacing window displays.                                      to authority granted by the state or
      This Coverage Extension F.3.          does    not                  governmental subdivision where the
      increase the Limit of Insurance.                                   described premises are located.
G. Definitions                                                        But water damage does not include loss or
   1. "Fungus" means any type or form of fungus,                      damage otherwise excluded under the
      including mold or mildew, and any mycotoxins,                   terms of the Water Exclusion. Therefore, for
      spores, scents or by-products produced or                       example, there is no coverage under this
      released by fungi.                                              policy in the situation in which discharge or
                                                                      leakage of water results from the breaking
   2. "Specified causes of loss" means the following:                 apart or cracking of a pipe which was
      fire; lightning; explosion; windstorm or hail;                  caused by or related to weather-induced
      smoke; aircraft or vehicles; riot or civil                      flooding,    even     if wear      and   tear
      commotion; vandalism; leakage from fire-                        contributed to the breakage or cracking. As
      extinguishing equipment; sinkhole collapse;                     another example, and also in accordance
      volcanic action; falling objects; weight of snow,               with the terms of the Water Exclusion, there
      ice or sleet; water damage.                                     is no coverage for loss or damage caused
      a. Sinkhole collapse means the sudden                           by or related to weather-induced flooding
           sinking or collapse of land into underground               which follows or is exacerbated by pipe
           empty spaces created by the action of                      breakage or cracking attributable to wear
           water on limestone or dolomite. This cause                 and tear.
           of loss does not include:                                  To the extent that accidental discharge or
          (1) The cost of filling sinkholes; or                       leakage of water falls within the criteria set
                                                                      forth in c.(1) or c.(2) of this definition of
         (2) Sinking or collapse of land into man-
                                                                      "specified causes of loss," such water is not
             made underground cavities.                               subject to the provisions of the Water
      b. Falling objects does not include loss or                     Exclusion which preclude coverage for
         damage to:                                                   surface water or water under the surface of
         (1) Personal property in the open ; or                       the ground.
         (2) The interior of a building or structure, or
             property inside a building or structure,
             unless the roof or an outside wall of the
             building or structure is first damaged by
             a falling object.
      c. Water damage means:
         (1) Accidental discharge or leakage of
             water or steam as the direct result of the
             breaking apart or cracking of a
             plumbing, heating, air conditioning or
             other system or appliance (other than a
             sump system including its related
             equipment and parts) , that is located on
             the described premises and contains
             water or steam ; and




Page 10 of 10                         © Insurance Services Office, Inc., 2016                      CP 10 30 09 17
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 76 of 91


POLICY NUMBER: IMA34 67 5 7A                                                             COMMERCIAL PROPERTY
                                                                                                 CP 10331012

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         THEFT EXCLUSION
This endorsement modifies insurance provided under the following:

     CAUSES OF LOSS - SPECIAL FORM

                                                   SCHEDULE

                       Premises Number                                         Building Number

                             1                                                       1




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

With respect to the location(s) indicated in the Sched-     2. Building damage caused by the breaking in or exit-
ule, the following is added to the Exclusions section :          ing of burglars.
We will not pay for loss or damage caused by or result-     And if theft results in a Covered Cause of Loss, we will
ing from theft.                                             pay for the loss or damage caused by that Covered
But we will pay for:                                        Cause of Loss.

1.   Loss or damage that occurs due to looting at the
     time and place of a riot or civil commotion; or




CP 10 3310 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 1 of1
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 77 of 91


                              GENERAL STAR INDEMNITY COMPANY
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            FAILURE TO MAINTAIN HEAT ENDORSEMENT
This endorsement modifies insurance provided under the following:

CAUSES OF LOSS --- BASIC FORM
CAUSES OF LOSS --- BROAD FORM
CAUSES OF LOSS --- SPECIAL FORM

This endorsement, effective o 9 /16 / 2 o 1 9                   forms a part of Policy # r MA3 4 6 7 s 7 A

issued to S AS, LTD .                                                      by GENERAL STAR INDEMNITY COMPANY.



A.    The following amends the CAUSES OF LOSS --- BASIC FORM or the CAUSES OF LOSS --- BROAD
      FORM, if applicable:

      1.     Section A.9 is hereby deleted and replaced with the following:

             9. a.      Sprinkler leakage, meaning leakage or discharge of any substance from an Automatic
                        Sprinkler System, including collapse of a tank that is part of the system.

                        If the building or structure containing the Automatic Sprinkler System is Covered Property, we
                        will also pay the cost to:

                        (1) Repair or replace damaged parts of the Automatic Sprinkler System if the damage results
                            in sprinkler leakage.

                        (2) Tear out and replace any part of the building or structure to repair damage to the
                            Automatic Sprinkler System that has resulted in sprinkler leakage

                   b.   However, Sprinkler Leakage does not include loss or damage caused by or resulting from
                        freezing of an Automatic Sprinkler System, unless you do everything in your control to
                        maintain the temperature in the building or structure at a minimum of 55 degrees Fahrenheit.

                   c.   Automatic Sprinkler System means:

                        (1) Any automatic fire-protective or extinguishing system , including connected:

                            (a)   Sprinklers and discharge nozzles;
                            (b)   Ducts, pipes, valves and fittings;
                            (c)   Tanks, their component parts and supports; and
                            (d)   Pumps and private fire protection mains

                        (2) When supplied from an automatic fire protective system:

                            (a) Non-automatic fire-protective systems; and
                            (b) Hydrants, standpipes and outlets.




CPR 24 0002 0513                  ©General Star Management Company, Stamford, CT, 2013                  Page 1 of 2
             Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 78 of 91
B.    The following amends the CAUSES OF LOSS --- BROAD FORM, if applicable:

      Section A.14.a.(4) is deleted in its entirety and replaced with the following:

      (4)   Loss or damage caused by or resulting from freezing, unless you do everything within your control to
            maintain the temperature in the building or structure at a minimum of 55 degrees Fahrenheit.


C.    The following amends the CAUSES OF LOSS --- SPECIAL FORM, if applicable.

      1.    Section B.2.g. is hereby deleted and replaced with the following :

            g. Water, other liquids, powder or molten material that leaks or flows from plumbing, heating , air
               conditioning or other equipment (including fire protective systems) caused by or resulting from
               freezing, unless you do everything within your control to maintain the temperature in the building
               or structure at a minimum of 55 degrees Fahrenheit.

      2.    Section C.4. is hereby deleted and replaced with the following:

            C. We will not pay the cost to repair any defect to a system or appliance from which water, other
               liquid, powder or molten material escapes. But we will pay the cost to repair or replace damaged
               parts of fire extinguishing equipment if the damage:

                   a. Results in discharge of any substance from an automatic fire protection system; or
                   b. Is directly caused by freezing and you did everything within your control to maintain the
                      temperature in the building or structure at a minimum of 55 degrees Fahrenheit.

                   However, this limitation does not apply to Business Income Coverage or to Extra Expense
                   Coverage.




CPR 24 0002 0513              ©General Star Management Company, Stamford, CT, 2013                  Page 2 of 2
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 79 of 91



POLICY NUMBER: I MA3 4 6757A                                                                           IL 09 53 0115

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                     SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
if covered under the indicated Coverage Form, Coverage Part or Policy:


                         States                                 Covera e Form Covera e Part Or Polic




A. The following definition is added with respect to         B. The following exclusion is added:
   the provisions of this endorsement:                          CERTIFIED ACT OF TERRORISM EXCLUSION
   "Certified act of terrorism" means an act that is            We will not pay for loss or damage caused directly
   certified by the Secretary of the Treasury, in               or indirectly by a "certified act of terrorism". Such
   accordance with the provisions of the federal                loss or damage is excluded regardless of any
   Terrorism Risk Insurance Act, to be an act of                other cause or event that contributes concurrently
   terrorism pursuant to such Act. The criteria                 or in any sequence to the loss.
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following :    C. Exception Covering Certain Fire Losses
   1. The act resulted in insured losses in excess of           The following exception to the exclusion in
       $5 million in the aggregate, attributable to all         Paragraph B. applies only if indicated and as
       types of insurance subject to the Terrorism              indicated in the Schedule of this endorsement.
       Risk Insurance Act; and                                  If a "certified act of terrorism" results in fire, we will
   2. The act is a violent act or an act that is                pay for the loss or damage caused by that fire.
       dangerous to human life, property or                     Such coverage for fire applies only to direct loss or
       infrastructure and is committed by an individual         damage by fire to Covered Property. Therefore, for
       or individuals as part of an effort to coerce the        example, the coverage does not apply to
       civilian population of the United States or to           insurance provided under Business Income and/or
       influence the policy or affect the conduct of the        Extra Expense coverage forms or endorsements
       United States Government by coercion.                    which apply to those forms, or to the Legal Liability
                                                                Coverage Form or the Leasehold Interest
                                                                Coverage Form.




IL 09 53 01 15                         © Insurance Services Office, Inc., 2015                              Page 1 of 2
              Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 80 of 91


   If aggregate insured losses attributable to terrorist    D. Application Of Other Exclusions
   acts certified under the Terrorism Risk Insurance           The terms and limitations of any terrorism
   Act exceed $100 billion in a calendar year and we           exclusion , or the inapplicability or omission of a
   have met our insurer deductible under the                   terrorism exclusion, do not serve to create
   Terrorism Risk Insurance Act, we shall not be               coverage for any loss which would otherwise be
   liable for the payment of any portion of the amount         excluded under this Coverage Part or Policy, such
   of such losses that exceeds $100 billion, and in            as losses excluded by the Nuclear Hazard
   such case insured losses up to that amount are              Exclusion or the War And Military Action
   subject to pro rata allocation in accordance with           Excl usion.
   procedures established by the Secretary of the
   Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015                      IL 09 53 01 15
               Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 81 of 91
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              EXCLUSION - ASSAULT OR BATTERY AND EXPECTED
                            OR INTENDED ACTS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE PART

A. This policy does not apply to damages for which the insured is legally liable, or costs or expenses, arising out of,
    resulting from, caused or contributed to by:

    1. Any act of assault or battery; or

    2.   Any act or omission in connection with the prevention or suppression of such acts, whether caused by or at
         the instigation or direction of the insured, the insured's employees, patrons or any other person, including but
         not limited to claims of:

         a.         The negligent:
                    (1)      Employment;
                    (2)     Investigation;
                    (3)      Supervision; or
                    (4)      Retention
                    of a person who assaulted or battered, or threatened to assault or batter, any other person; or

         b.         The negligent reporting of or failure to report:
                    (1)    Any assault or battery;
                    (2)    Any suspected or threatened assault or battery;
                    (3)    Any person who assaulted or battered, or threatened to assault or batter, any other person ;
                           or
                    (4)    Any person who was assaulted or battered; or

         c.         The breach of any legal obligation or any duty:
                    (1)    To provide adequate security;
                    (2)    Arising out of any assault or battery;
                    (3)    That resulted in an assault or battery;
                    (4)    Arising out of any suspected or threatened assault or battery; or
                    (5)    To any person who was assaulted or battered.

B. Paragraph a. of SECTION I -COVERAGES - COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY, 2. Exclusions in the COMMERCIAL GENERAL LIABILITY COVERAGE FORM is deleted and
   replaced by the following:

    This insurance does not apply to:

    a.   Expected Or Intended Injury
         "Bodily injury" or "property damage" expected or intended from the standpoint of the insured.

C. Paragraph a. of SECTION I - LIQUOR LIABILITY COVERAGE, 2. Exclusions in the LIQUOR LIABILITY
   COVERAGE FORM is deleted and replaced by the following:

    This insurance does not apply to:

    a.   Expected Or Intended Injury
         "Injury" expected or intended from the standpoint of the insured .



CLF'21 0001 06 11                     Copyright, General Star Management Company, Stamford, CT, 2011                    Page 1 of 1
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 82 of 91




                  EXHIBIT C
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 83 of 91



Benjamin C. Eggert
202.719.7336
beggert@wiley.law
                                                                                  Wiley Rein LLP
Joseph W. Gross                                                                   1776 K Street NW
202.719.3320                                                                      Washington, DC 20006
jgross@wiley.law                                                                  Tel: 202.719.7000




September 3, 2020

VIA E-MAIL

Eric E. Renner
50 South Main Street, Suite 202
Providence, RI 02903
erenner@rennerlawllc.com


Re:     Named Insured:         SAS LTD
        Policy No.:            IMA346757A
        Policy Period:         09/16/2019-2020
        Claim No.:             G10054778

Dear Mr. Renner,

On behalf of General Star Indemnity Company (“General Star”), we write in response to SAS
LTD’s (“SAS”) August 25, 2020 letter about what is described as “losses caused by the
Coronavirus (“COVID-19”) pandemic and/or the emergency COVID-19 governmental authority
orders to issued stop the spread of the outbreak.” Based on the information currently available,
General Star has tentatively concluded that SAS’s claimed loss is not covered under the General
Star Policy, as discussed below. Before making a final decision, however, General Star will allow
SAS to provide more information and an explanation if it disagrees with General Star’s tentative
conclusion. Please provide promptly any such written explanation and any supporting materials
for General Star’s consideration.

Claim Background

On July 20, 2020, General Star received a Property Loss Notice from SAS which described the
claimed loss as a “loss of business due to government mandated shutdown.” General Star
promptly responded on July 22, 2020. General Star noted that it required additional information
to evaluate coverage but still explained the key provisions of the Policy’s Business Income and
Civil Authority coverage. See July 22, 2020 Letter from General Star at 1-5. Specifically, General
Star noted that SAS did not identify any “direct physical loss” to SAS’s premises, nor did the letter
identify “damage to property other than property at” SAS’s premises or any loss caused by action
of civil authority that prohibited access to SAS’s premises. Id. at 1-3. General Star also quoted
other provisions that might apply, including the ordinance exclusion, the governmental action
exclusion, the fungus and bacteria exclusion, the pollution exclusion and other special exclusions
applicable to the Business Income coverage form. Id. at 3-5.




4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 84 of 91
Eric E. Renner
September 3, 2020
Page 2



On August 25, 2020, SAS sent a letter to General Star stating that, according to SAS, “the parties
disagree on the manner in which the Policy coverages and terms apply in the context of the
material COVID-19 events.” August 25, 2020 Letter at 1. The letter stated that SAS seeks
coverage under the General Star Policy for what is described as “losses caused by the
Coronavirus (“COVID-19”) pandemic and/or the emergency COVID-19 governmental authority
orders to issued stop the spread of the outbreak,” which was described as follows:

        Over the last several months, it is likely that customers, employees, and/or other
        visitors to the insured properties were infected with COVID-19 and thereby infected
        the insured properties with the virus. COVID-19 is a physical substance, that it
        lives on and is active on inert physical surfaces and is emitted into the air. The
        presence of COVID-19 renders physical property in their vicinity unsafe and
        unusable, and SAS and its tenants were forced to suspend or reduce business at
        the covered premises.

Id. at 3. The August 25, 2020 letter also stated: “Additionally, in response to the COVID-19
pandemic, civil authorities in Massachusetts issued orders requiring the suspension of business
at various establishments, including SAS’s premises (the “Governmental Orders”).” Id. The letter
stated that “[t]he Governmental Orders have required and continue to require SAS to cease and/or
significantly reduce operations at, and have prohibited and continue to prohibit access to, its
premises.” Id. at 3-4.

The General Star Policy

General Star issued Commercial Lines Policy No. IMA346757A to SAS for the policy period
09/16/2019 to 9/16/2020 (the “General Star Policy”). The General Star Policy has a Business
Income coverage limit of $60,000. See General Star Policy, Commercial Property Coverage Part
Declarations.

Supplemental Coverage Discussion

As noted by General Star in its July 22, 2020 reservation of rights letter, which is incorporated by
reference, there are several provisions of the General Star Policy that appear relevant at this time.
However, please understand that other terms, conditions, or exclusions of the General Star Policy
may be implicated in the future because further investigation and development may affect
coverage for SAS’s claimed loss. General Star thus reserves all of its rights under the General
Star Policy and applicable law, including the right to rely on other terms, conditions, and
exclusions.

There is no Building and Personal Property Coverage

Under the Building and Personal Property Coverage Form, General Star agrees to pay:

        for direct physical loss of or damage to Covered Property at the premises
        described in the Declarations caused by or resulting from any Covered Cause of
        Loss.




4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 85 of 91
Eric E. Renner
September 3, 2020
Page 3


See General Star Policy, Building and Personal Property Coverage Form, Section A. The term
“Covered Cause of Loss” means “direct physical loss unless the loss is excluded or limited in this
policy.” See id., Causes of Loss – Special Form, Section A.

Under these provisions, the Building and Personal Property coverage is triggered in the event of
“direct physical loss of or damage to” property. Without citation to any authority, SAS contends
that “[t]he terms ‘physical loss’ and ‘physical damage’ are the key phrases in the Policy and they
are worded in the disjunctive” and this “necessarily means that either a loss or damage is required,
and again ‘loss’ is distinct from ‘damage.’” August 25, 2020 Letter at 5. General Star respectfully
disagrees. Massachusetts courts have interpreted the term “direct physical loss or damage”
narrowly. See Crestview Country Club, Inc. v. St. Paul Guardian Ins. Co., 321 F. Supp. 2d 260,
264 (D. Mass. 2004) (collecting cases). Physical damage is required. See, e.g., Harvard St.
Neighborhood Health Ctr., Inc. v. Hartford Fire Ins. Co., No. CV 14-13649-JCB, 2015 WL
13234578, at *8 (D. Mass. Sept. 22, 2015) (“Intangible losses do not fit within [the relevant
definition of loss]”); HRG Dev. Corp. v. Graphic Arts Mut. Ins. Co., 26 Mass. App. Ct. 374, 377,
527 N.E.2d 1179, 1180 (1988) (“Nor do we think the salient phrase (“physical loss or damage”)
fairly can be construed to mean physical loss in the absence of physical damage.”).

While Massachusetts law is clear on these points, most court decisions across the country have
likewise held there is no coverage under similar circumstances. See, e.g., 10E, LLC v. Travelers
Indem. Co., No. 2:20-CV-04418-SVW-AS, 2020 WL 5095587 (C.D. Cal. Aug. 28, 2020); Malaube,
LLC v. Greenwich Ins. Co., No. 2022615, 2020 WL 5051581 (S.D. Fla. Aug. 26, 2020); Diesel
Barbershop, LLC v. State Farm Lloyds, No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex.
Aug. 13, 2020); Rose's 1, LLC v. Erie Ins. Exch., 2020 D.C. Super. LEXIS 10 (D.C. Super. Ct.
Aug. 6, 2020); Gavrilides Mgmt. Co. LLC v. Mich. Ins. Co., 2020 Mich. Cir. LEXIS 395 (Jul. 21,
2020 Mich. Cir. Ct.); see also The Inns by the Sea v. California Mut. Ins. Co., No. 20cv001274
(Cal. Sup. Ct. Aug. 6, 2020); Soc. Life Magazine, Inc. v. Sentinel Ins. Co., No. 1:20-cv-03311
(S.D.N.Y. May 20, 2020).

Here, the loss described in SAS’s August 25, 2020 letter is that “SAS and its tenants were forced
to suspend or reduce business at the covered premises” because “it is likely that customers,
employees, and/or other visitors to the insured properties were infected with COVID-19 and
thereby infected the insured properties with the virus.” August 25, 2020 Letter at 3. SAS has
identified no evidence that the premises was “infected,” and the General Star Policy does not
provide coverage where the “direct physical loss or damage” is only hypothetical, regardless of
probability. In any event, even the presence of the virus on the premises would not constitute
“direct physical loss or damage” under the General Star Policy and applicable law. Moreover,
even if SAS has lost actual access to its premises, that is not “direct physical loss of or damage
to” its property, either. Instead, SAS appears to have had its operations impacted by orders
directed to limiting the community spread of coronavirus. See, e.g., MA COVID-19 Order No. 13
(“the Department of Public Health is urging all residents of the Commonwealth to limit activities
outside of the home and to practice social distancing at all times, both inside and outside of the
home to limit the spread of this highly contagious and potentially deadly virus”). Accordingly,
because it appears there is no “direct physical loss or damage” to property, General Star denies
coverage under the Building and Personal Property coverage.




4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 86 of 91
Eric E. Renner
September 3, 2020
Page 4


There is no Business Income and Extra Expense Coverage

Under the Business Income (and Extra Expense) Coverage Form (the “BI & EE Coverage Form”),
General Star agrees to pay:

        for the actual loss of Business Income you sustain due to the necessary
        “suspension” of your “operations” during the “period of restoration”. The
        “suspension” must be caused by direct physical loss of or damage to property at
        premises which are described in the Declarations and for which a Business Income
        Limit Of Insurance is shown in the Declarations. The loss or damage must be
        caused by or result from a Covered Cause of Loss. With respect to loss of or
        damage to personal property in the open or personal property in a vehicle, the
        described premises include the area within 100 feet of such premises.

See General Star Policy, BI & EE Coverage Form, Section A.1. The term “Covered Cause of
Loss” means “direct physical loss unless the loss is excluded or limited in this policy.” See id.,
Causes of Loss – Special Form, Section A.

The Policy further states with regard to Extra Expense coverage:

        2.         Extra Expense

                   a.    Extra Expense Coverage is provided at the premises described in
                         the Declarations only if the Declarations show that Business Income
                         Coverage applies at that premises.

                   b.    Extra Expense means necessary expenses you incur during the
                         “period of restoration” that you would not have incurred if there had
                         been no direct physical loss or damage to property caused by or
                         resulting from a Covered Cause of Loss.

                         We will pay Extra Expense (other than the expense to repair or
                         replace property) to:

                         (1)    Avoid or minimize the “suspension” of business and to
                                continue operations at the described premises or at
                                replacement premises or temporary locations, including
                                relocation expenses and costs to equip and operate the
                                replacement location or temporary location.

                         (2)    Minimize the “suspension” of business if you cannot
                                continue “operations”.

                         We will also pay Extra Expense to repair or replace property, but
                         only to the extent it reduces the amount of loss that otherwise would
                         have been payable under this Coverage Form.

Under these provisions, the Business Income and Extra Expense coverage is triggered in the
event of “direct physical loss of or damage to” property caused by or result from a Covered Cause



4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 87 of 91
Eric E. Renner
September 3, 2020
Page 5


of Loss. But as explained above, SAS has identified no “direct physical loss of or damage to”
property under the Business Income coverage. As a result, because it appears there is no “direct
physical loss or damage” to property, General Star denies coverage under the Business Income
and Extra Expense coverage.1

There is no Civil Authority Coverage

The General Star Policy also contains Civil Authority coverage. As to this coverage, the General
Star Policy states that:

        In this Additional Coverage, Civil Authority, the described premises are premises
        to which this Coverage Form applies, as shown in the Declarations.
        When a Covered Cause of Loss causes damage to property other than property
        at the described premises, we will pay for the actual loss of Business Income you
        sustain and necessary Extra Expense caused by action of civil authority that
        prohibits access to the described premises, provided that both of the following
        apply:
        (1)        Access to the area immediately surrounding the damaged property is
                   prohibited by civil authority as a result of the damage, and the described
                   premises are within that area but are not more than one mile from the
                   damaged property; and
        (2)        The action of civil authority is taken in response to dangerous physical
                   conditions resulting from the damage or continuation of the Covered Cause
                   of Loss that caused the damage, or the action is taken to enable a civil
                   authority to have unimpeded access to the damaged property.
        Civil Authority Coverage for Business Income will begin 72 hours after the time of
        the first action of civil authority that prohibits access to the described premises and
        will apply for a period of up to four consecutive weeks from the date on which such
        coverage began.
        Civil Authority Coverage for Extra Expense will begin immediately after the time of
        the first action of civil authority that prohibits access to the described premises and
        will end:
        (1)        Four consecutive weeks after the date of that action; or
        (2)        When your Civil Authority Coverage for Business Income ends;
        whichever is later.
See General Star Policy, BI & EE Coverage Form, Section A.5.a.



1  SAS’s August 25, 2020 letter mischaracterizes one of General Star’s information requests
regarding the status of SAS’s operations. SAS noted that General Star asked whether SAS had
ceased all business operations and stated that “complete cessation of all operations is not
required to trigger coverage.” August 25, 2020 Letter at 4, n.1. Although General Star inquired
about the cessation of SAS’s operations, General Star did not suggest that this was required to
trigger Business Income and Extra Expense coverage under the General Star Policy.


4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 88 of 91
Eric E. Renner
September 3, 2020
Page 6


Under these provisions, the Civil Authority coverage is implicated by “damage to property other
than property at the described premises.” SAS has not identified any purported damage to
property that is not at SAS’s premises, which is necessary to trigger Civil Authority coverage.
See, e.g., Ken Tu v. Dongbu Ins. Co., Ltd., No. 17-CV-03495-JSC, 2018 WL 4219238, at *10
(N.D. Cal. Sept. 5, 2018) (“The Civil Authority provision clearly applies only when a civil authority
“prohibits access to the described premises” due to “damage to property other than property at
the described premises.”); Jones, Walker, Waechter, Poitevent, Carrere & Denegre, LLP v. Chubb
Corp., No. CIV.A. 09-6057, 2010 WL 4026375, at *3 (E.D. La. Oct. 12, 2010) (“The Policy does
not insure against impairment of operations that occurs simply because a civil authority prohibits
access unless the civil authority order meets the requirements of the policy—one of those
requirements is a nexus between the order and certain physical damage.”). Also, although SAS’s
August 25, 2020 letter generally maintains that all non-essential businesses were required to
close, any impact on SAS stems from the mass closure of nonessential businesses and not from
any actual physical loss to any property. See, e.g., S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp.,
No. CIV.A. H-06-4041, 2008 WL 450012, at *10 (S.D. Tex. Feb. 15, 2008) (“Because the
mandatory evacuation order for Wharton County was issued due to the anticipated threat of
damage to the county and not due to property damage that had occurred in Florida and the Gulf
of Mexico, South Texas’s business interruption losses are not covered by its policy”); Syufy
Enters. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 WL 129229, at *2 (N.D. Cal. Mar. 21,
1995) (finding no civil authority coverage for curfews associated with Rodney King riots; “the
curfews were imposed to prevent ‘potential’ looting, rioting, and resulting property damage.”).

Nor does it appear that any order has prohibited access to SAS’s premises, as required by the
insuring agreement. As stated in SAS’s letter, “none of the aforementioned Governmental Orders
prohibit access to SAS’s premises.” August 25, 2020 Letter at 7. Many courts have held that civil
authority coverage is not triggered where access to the premises is limited but not completely
prohibited. See, e.g., 730 Bienville Partners, Ltd. v. Assurance Co. of Am., 67 F. App’x 248 (5th
Cir. 2003) (finding that although, after 9/11, the FAA temporarily suspended air travel, it did not
forbid access to the insured’s hotels such that civil authority coverage was implicated); Ski
Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-CV-02391, 2010 WL 2696782, at *5 (M.D.
Pa. July 6, 2010) (finding no civil authority coverage for ski resort where civil authority closed
bridge on primary route but at least some customers could access the resort through alternate
routes). Accordingly, for the reasons explained above, General Star denies coverage under the
Civil Authority coverage.

There is no “sue and labor” coverage:

The General Star Policy provides that, in the event of covered Loss:

        2. Duties In The Event Of Loss
        a. You must see that the following are done in the event of loss:
        …
               (4) Take all reasonable steps to protect the Covered Property from further
               damage, and keep a record of your expenses necessary to protect the
               Covered Property, for consideration in the settlement of the claim. This will
               not increase the Limit of Insurance. However, we will not pay for any
               subsequent loss or damage resulting from a cause of loss that is not a
               Covered Cause of Loss. Also, if feasible, set the damaged property aside
               and in the best possible order for examination.


4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 89 of 91
Eric E. Renner
September 3, 2020
Page 7


                   …
                   (8) If you intend to continue your business, you must resume all or part of
                   your "operations" as quickly as possible.

See General Star Policy, BI & EE Coverage Form, Section C.2.a. Similar clauses are sometimes
referred to as “sue and labor” provisions, and General Star assumes SAS’s reference to “sue and
labor coverage” in its August 25, 2020 letter refers to this provision. See August 25, 2020 Letter
at 7. However, the General Star Policy specifies that “we will not pay for any subsequent loss or
damage resulting from a cause of loss that is not a Covered Cause of Loss.” See General Star
Policy, BI & EE Coverage Form, Section C.2.a. Moreover, courts interpreting similar provisions
have held that “[t]he sue and labor clause only provides coverage to the insured for the costs the
insured expends in preventing or ameliorating losses which the insurer would be required to pay
pursuant to the terms of the [relevant] policy.” Am. Home Assur. Co. v. Fore River Dock & Dredge,
Inc., 321 F. Supp. 2d 209, 220 (D. Mass. 2004). As discussed above, General Star has tentatively
determined that no coverage is available under the General Star Policy for SAS’s claimed loss.
Accordingly, since there is no covered loss, there cannot be “sue and labor coverage” under the
General Star Policy.

The absence of a virus exclusion does not mean that loss purportedly arising out of the
coronavirus pandemic is covered

SAS incorrectly argues that there is somehow coverage under the General Star Policy because
the policy lacks a Virus Exclusion under an ISO coverage form (or otherwise). August 25, 2020
Letter at 7-8. SAS always has the burden to establish that there is coverage under one of the
insuring agreements and, as explained above, there is no coverage available under the Building
and Personal Property, Business Income and Extra Expense and Civil Authority coverages.

Other relevant terms and conditions could bar or limit coverage

General Star also notes that other terms and provisions of the General Star Policy could otherwise
potentially bar or limit coverage for SAS’s claimed loss. In an abundance of caution, General Star
discusses those provisions below. In doing so, General Star in no way suggests that the foregoing
coverage issues are not dispositive. General Star understands that SAS, like General Star,
reserves its rights with respect to these provisions.

In that regard, General Star notes that there is no coverage for loss or damage caused directly or
indirectly by the enforcement of or compliance with any ordinance or law:

        (1) Regulating the construction, use or repair of any property; or

        (2) Requiring the tearing down of any property, including the cost of removing its debris.

        This exclusion . . . applies whether the loss results from:

        (a) An ordinance or law that is enforced even if the property has not been damaged; or

        (b) The increased costs incurred to comply with an ordinance or law in the course of
            construction, repair, renovation, remodeling or demolition of property, or removal of its
            debris, following a physical loss to that property.


4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 90 of 91
Eric E. Renner
September 3, 2020
Page 8


General Star Policy, Causes of Loss – Special Form, Section B.1.a.2 SAS’s claimed loss is
purportedly because of civil authority orders. Thus, General Star reserves its right to deny
coverage for SAS’s claimed loss to the extent that it is caused directly or indirectly by the
enforcement of or compliance with any ordinance or law regulating the use of any property.

In addition, there is no coverage under the General Star Policy for loss or damage caused directly
or indirectly by the “[s]eizure or destruction of property by order of governmental authority.”
General Star Policy, Causes of Loss – Special Form, Section B.1.c. General Star reserves its
rights under this exclusion.

The General Star Policy also excludes from coverage loss or damage caused directly or indirectly
by the “[p]resence, growth, proliferation, spread or any activity of ‘fungus,’ ‘spore(s),’ wet or dry
rot or bacteria.” General Star Policy, Causes of Loss – Special Form, Section B.1.h, as amended
by the Commercial Property Combined Provisions Endorsement. In light of SAS’s assertions
about coronavirus, General Star reserves its rights under this exclusion.

Moreover, coverage is unavailable for loss or damage caused by or resulting from “[a]cts or
decisions, including the failure to act or decide, of any person, group, organization or
governmental body.” General Star Policy, Causes of Loss – Special Form, Section B.3.b.
However, the General Star Policy provides that “if an excluded cause of loss that is listed in 3.a
through 3.c results in a Covered Cause of Loss, we will pay for the loss or damage caused by
that Covered Cause of Loss.” General Star Policy, Causes of Loss – Special Form, Section B.3.
General Star reserves its right to deny coverage under this exclusion.

The General Star Policy further excludes coverage under the BI & EE Coverage Form for “[a]ny
loss caused by or resulting from” the “[s]uspension, lapse or cancellation of any license, lease or
contract,” “[a]ny Extra Expense caused by or resulting from suspension, lapse or cancellation of
any license, lease or contract beyond the ‘period of restoration,’” or “[a]ny other consequential
loss.” General Star Policy, Causes of Loss – Special Form, Section B.4.a.3-5. General Star
reserves its rights under these provisions.

                                                 ***




2 SAS’s August 25, 2020 Letter states that this provision has been deleted. August 25, 2020
Letter at 8. However, the Ordinance or Law exclusion has only been excluded from the Leasehold
Interest Coverage Form and the Legal Liability Coverage Form. See General Star Policy, Causes
of Loss – Special Form, Sections B.4.b.1, B.4.c.1. Neither of those coverages is relevant to SAS’s
claimed loss.


4828-4883-2457.3
          Case 1:20-cv-11864-RGS Document 1 Filed 10/15/20 Page 91 of 91
Eric E. Renner
September 3, 2020
Page 9


Conclusion

As explained above, General Star has tentatively concluded that there is no coverage for SAS’s
claimed loss based on the information available. If SAS disagrees with this conclusion, General
Star invites it to provide any additional information or explanation that it would like General Star
to consider. In the meantime, General Star continues to reserve all of its rights under the Policy
and applicable law.


Sincerely,




Benjamin C. Eggert




Joseph W. Gross

cc:     Davidt@eakelley.com
        eileen@estenandrichard.com




4828-4883-2457.3
